EXHIBIT 10.2

 

EXECUTION VERSION

 

TERM LOAN AGREEMENT

 

Dated as of July 26, 2018

 

among

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
as the Borrower,

 

STAG INDUSTRIAL, INC.,
as a Guarantor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent

 

and

 

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND
THEIR ASSIGNEES PURSUANT TO SECTION 11.06,
as Lenders

 

and

 

WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED
as the Joint Bookrunners

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK, and TD BANK, N.A.

as Co-Documentation Agents

 

and

 

WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER AND SMITH
INCORPORATED, CAPITAL ONE, NATIONAL ASSOCIATION, PNC CAPITAL MARKETS,
LLC, REGIONS CAPITAL MARKETS and TD SECURITIES (USA) LLC
as the Joint Lead Arrangers

 

WFB LOAN NO. 1018335

 

--------------------------------------------------------------------------------


 

Loan No. 1018335

 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

Article I. Definitions and Accounting Terms

1

 

 

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

29

 

1.03

Accounting Terms

30

 

1.04

Rounding

30

 

1.05

Times of Day

31

 

1.06

Rates

31

 

 

 

 

Article II. The Commitments and Credit Extensions

31

 

 

 

2.01

Committed Loans

31

 

2.02

Borrowings, Conversions and Continuations of Committed Loans

32

 

2.03

Reserved

33

 

2.04

Voluntary Reduction of Commitments

33

 

2.05

Prepayments

33

 

2.06

Incremental Term Loans

33

 

2.07

Repayment of Loans

35

 

2.08

Interest

35

 

2.09

Fees

36

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

36

 

2.11

Evidence of Debt

37

 

2.12

Payments Generally; The Administrative Agent’s Clawback

37

 

2.13

Sharing of Payments by the Lenders

39

 

2.14

Reserved

39

 

2.15

Reserved

39

 

2.16

Defaulting Lenders

39

 

2.17

Guaranties

41

 

 

 

 

Article III. Taxes, Yield Protection and Illegality

42

 

 

 

3.01

Taxes

42

 

3.02

Illegality

46

 

3.03

Changed Circumstances

47

 

3.04

Increased Costs; Reserves on LIBOR Loans

48

 

3.05

Compensation for Losses

49

 

3.06

Mitigation Obligations; Replacement of the Lenders

50

 

3.07

Survival

50

 

 

 

 

Article IV. Unencumbered Properties

50

 

 

 

4.01

Initial Unencumbered Properties

50

 

4.02

Reserved

50

 

4.03

Notices of Qualification as an Unencumbered Property

50

 

4.04

Eligibility

50

 

4.05

Reserved

50

 

4.06

Guaranty

50

 

4.07

Admission of New Unencumbered Properties

51

 

4.08

Reserved

51

 

4.09

Reserved

51

 

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

4.10

Exclusion Events

51

 

 

 

 

Article V. Conditions Precedent to Credit Extensions

52

 

 

 

5.01

Conditions of Initial Credit Extension

52

 

5.02

Conditions to all Credit Extensions

54

 

 

 

 

Article VI. Representations and Warranties

55

 

 

 

6.01

Existence, Qualification and Power; Compliance with Laws

55

 

6.02

Authorization; No Contravention

55

 

6.03

Governmental Authorization; Other Consents

55

 

6.04

Binding Effect

55

 

6.05

Financial Statements; No Material Adverse Effect

55

 

6.06

Litigation

56

 

6.07

No Default

56

 

6.08

Ownership of Property; Liens; Equity Interests

56

 

6.09

Environmental Compliance

56

 

6.10

Insurance

57

 

6.11

Taxes

57

 

6.12

ERISA Compliance

57

 

6.13

Subsidiaries; Equity Interests

58

 

6.14

Margin Regulations; Investment Company Act

58

 

6.15

Disclosure

59

 

6.16

Compliance with Laws

59

 

6.17

Taxpayer Identification Number

59

 

6.18

Intellectual Property; Licenses, Etc.

59

 

6.19

Reserved

59

 

6.20

Solvency

59

 

6.21

REIT Status of the Parent

60

 

6.22

Labor Matters

60

 

6.23

Ground Lease Representation

60

 

6.24

Unencumbered Properties

60

 

6.25

OFAC

61

 

6.26

EEA Financial Institutions. No Loan Party is an EEA Financial Institution

61

 

 

 

 

Article VII. Affirmative Covenants

61

 

 

 

7.01

Financial Statements

61

 

7.02

Certificates; Other Information

62

 

7.03

Notices

64

 

7.04

Payment of Obligations

64

 

7.05

Preservation of Existence, Etc.

65

 

7.06

Maintenance of Properties

65

 

7.07

Maintenance of Insurance

65

 

7.08

Compliance with Laws; Beneficial Ownership Regulations

65

 

7.09

Books and Records

65

 

7.10

Inspection Rights

66

 

7.11

Use of Proceeds

66

 

7.12

Environmental Matters

66

 

7.13

Ground Leases

68

 

7.14

Unencumbered Properties

68

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

Article VIII. Negative Covenants

69

 

 

 

8.01

Liens

69

 

8.02

Indebtedness

70

 

8.03

Investments

71

 

8.04

Fundamental Changes

72

 

8.05

Dispositions

72

 

8.06

Restricted Payments

73

 

8.07

Change in Nature of Business

73

 

8.08

Transactions with Affiliates

73

 

8.09

Burdensome Agreements

73

 

8.10

Use of Proceeds

73

 

8.11

Unencumbered Properties; Ground Leases

74

 

8.12

Environmental Matters

74

 

8.13

Negative Pledge; Indebtedness

75

 

8.14

Financial Covenants

75

 

 

 

 

Article IX. Events of Default and Remedies

76

 

 

 

9.01

Events of Default

76

 

9.02

Remedies Upon Event of Default

78

 

9.03

Application of Funds

79

 

 

 

 

Article X. The Administrative Agent

79

 

 

 

10.01

Appointment and Authority

79

 

10.02

Rights as a Lender

80

 

10.03

Exculpatory Provisions

80

 

10.04

Reliance by the Administrative Agent

81

 

10.05

Delegation of Duties

81

 

10.06

Resignation of the Administrative Agent

81

 

10.07

Non-Reliance on the Administrative Agent and Other Lenders

82

 

10.08

No Other Duties, Etc.

82

 

10.09

The Administrative Agent May File Proofs of Claim

83

 

10.10

Guaranty Matters

83

 

 

 

 

Article XI. Miscellaneous

83

 

 

 

11.01

Amendments, Etc.

83

 

11.02

Notices; Effectiveness; Electronic Communication

85

 

11.03

No Waiver; Cumulative Remedies; Enforcement

86

 

11.04

Expenses; Indemnity; Damage Waiver

87

 

11.05

Payments Set Aside

89

 

11.06

Successors and Assigns

89

 

11.07

Treatment of Certain Information; Confidentiality

93

 

11.08

Right of Setoff

94

 

11.09

Interest Rate Limitation

94

 

11.10

Counterparts; Integration; Effectiveness

95

 

11.11

Survival of Representations and Warranties

95

 

11.12

Severability

95

 

11.13

Replacement of the Lenders

95

 

11.14

Governing Law; Jurisdiction; Etc.

96

 

11.15

No Advisory or Fiduciary Responsibility

97

 

11.16

Electronic Execution of Assignments and Certain Other Documents

98

 

iii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

 

11.17

USA PATRIOT ACT

98

 

11.18

ENTIRE AGREEMENT

98

 

11.19

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

99

 

11.20

Certain ERISA Matters

99

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

2.01

Commitments and Applicable Percentages

 

 

4.01

Initial Unencumbered Properties

 

 

6.06

Litigation

 

 

6.09

Environmental Matters

 

 

6.13

Subsidiaries and Other Equity Investments and Equity Interests in the Borrower
and Each Subsidiary Guarantor

 

 

6.18

Intellectual Property Matters

 

 

8.01

Existing Liens

 

 

8.13

Indebtedness

 

 

11.02

The Administrative Agent’s Office; Certain Addresses for Notices

 

 

RO

Responsible Officers

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

A

Committed Loan Notice

 

 

B

Form of Note

 

 

C

Compliance Certificate

 

 

D-1

Assignment and Assumption

 

 

D-2

Administrative Questionnaire

 

 

E

Form of Disbursement Instruction Agreement

 

 

F-1

Form of Parent Guaranty

 

 

F-2

Form of Subsidiary Guaranty

 

 

G

Reserved

 

 

H-1

U.S. Tax Compliance Certificate

 

 

H-2

U.S. Tax Compliance Certificate

 

 

H-3

U.S. Tax Compliance Certificate

 

 

H-4

U.S. Tax Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (the “Agreement”) is entered into as of July 26, 2018,
among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), STAG INDUSTRIAL, INC., a Maryland corporation and
the sole member of the sole general partner of the Borrower (the “Parent”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent.

 

The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that (a) has a remaining
lease term (including extension or renewal rights) of at least twenty-five (25)
years, calculated as of the date such Acceptable Property is deemed an
Unencumbered Property, and that the Administrative Agent determines, in its sole
discretion, is a financeable ground lease and is otherwise acceptable or (b) has
a bargain purchase option (as defined in accordance with GAAP).

 

“Acceptable Property” means a Property (a) that is approved by the
Administrative Agent and the Required Lenders, or (b) that meets the following
requirements:

 

(i)            such Property is wholly-owned by, or ground leased pursuant to an
Acceptable Ground Lease to, the Borrower or a Subsidiary Guarantor free and
clear of any Liens (other than Liens permitted by Section 8.01);

 

(ii)           such Property is an industrial, manufacturing,
warehouse/distribution and/or office property located within the United States;

 

(iii)          if such Property is owned by a Subsidiary Guarantor, or is ground
leased pursuant to an Acceptable Ground Lease to a Subsidiary Guarantor, then
the Equity Interests of such Subsidiary Guarantor are owned, directly or
indirectly by the Borrower, free and clear of any Liens other than Liens
permitted by Section 8.01; and

 

(iv)          such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
which, individually or collectively, are not material to the profitable
operation of such Property.

 

“Additional Permitted Indebtedness” means unsecured Indebtedness permitted to be
incurred pursuant to Section 8.02(f).

 

--------------------------------------------------------------------------------


 

“Additional Term Loans” has the meaning specified in Section 2.06(b)(i).

 

“Adjusted NOI” means, with respect to any Property for the Current Reporting
Quarter, annualized, an amount equal to (a) the aggregate gross revenues
(excluding non-cash revenues) from the operations of such Property during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
real estate taxes, but excluding any property and asset management fees, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses and excluding capital expenditures), (ii) a management fee equal to the
greater of (A) two percent (2%) of the aggregate gross base rental revenues
(excluding non-cash revenues) from the operations of such Property during such
period and (B) actual property management fees paid, and (iii) a replacement
reserve of $0.10 per square foot (excluding any Property acquired during the
Current Reporting Quarter).  Adjusted NOI shall exclude the amount of any
revenues and expenses from any Dark Property.  Adjusted NOI shall be increased,
without duplication, by (i) annualized rental revenues (excluding non-cash
revenues), net of associated expenses, from any new lease which went into effect
with the tenant taking occupancy (or any lease with respect to any Property
acquired during the Current Reporting Quarter) and the Borrower is recognizing
revenue from such tenant in accordance with GAAP during such Current Reporting
Quarter, and (ii) annualized gross base rental revenues (excluding non-cash
revenues) for the first monthly gross base rental payment for any lease in a
free rent period and the Borrower is recognizing revenue from the applicable
tenant in accordance with GAAP during such Current Reporting Quarter.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided in no event shall
Agent or any Lender be deemed to be an Affiliate of the Borrower.

 

“Aggregate Commitments” means the Commitments of all the Lenders as adjusted
from time to time in accordance with the terms hereof.  The initial amount of
the Aggregate Commitments in effect on the Closing Date is ONE HUNDRED
SEVENTY-FIVE MILLION DOLLARS ($175,000,000.00).

 

“Agreement” means this Term Loan Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans has been terminated pursuant to Section 2.01(b) or 9.02 or
if the Aggregate Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the percentage (carried out to the
ninth decimal place) of the Total Outstandings represented by such Lender’s
Loans at such time.  The initial Applicable

 

2

--------------------------------------------------------------------------------


 

Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means the following:

 

A. Unless and until the Rating Conditions have been satisfied, with respect to
any Loan, the following percentages per annum determined according to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

 

Leveraged-Based Pricing Grid:

 

Applicable Rate

 

Pricing 
Level

 

Consolidated 
Leverage Ratio

 

Base Rate 
Applicable 
Margin

 

LIBOR 
Loan 
Applicable 
Margin

 

1

 

< 35%

 

0.20

%

1.20

%

2

 

> 35% but < 40%

 

0.25

%

1.25

%

3

 

> 40% but < 45%

 

0.35

%

1.35

%

4

 

> 45% but < 50%

 

0.40

%

1.40

%

5

 

> 50% but < 55%

 

0.50

%

1.50

%

6

 

> 55%

 

0.70

%

1.70

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 6 shall apply as of the first
(1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered, provided that if such request is not delivered
within thirty (30) days of the date such Compliance Certificate was due, Pricing
Level 5 shall apply as of the date of delivery of such request, and shall remain
in effect until the date on which such Compliance Certificate is delivered.  The
Applicable Rate in effect from the Closing Date until adjusted as set forth
above shall be set at Pricing Level 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

or

 

B.            If and when the Rating Conditions have been satisfied, the
following percentages per annum, based upon the Debt Rating as set forth below
(determined in accordance with the Performance-Based Pricing Grid set forth
below).

 

3

--------------------------------------------------------------------------------


 

Performance-Based Pricing Grid:

 

Applicable Rate

 

Pricing 
Level

 

Debt Rating

 

Base Rate 
Applicable 
Margin

 

LIBOR 
Loan 
Applicable 
Margin

 

1

 

>A-/A3

 

0.00

%

0.85

%

2

 

BBB+/Baa1

 

0.00

%

0.90

%

3

 

BBB/Baa2

 

0.00

%

1.00

%

4

 

BBB-/Baa3

 

0.25

%

1.25

%

5

 

< BBB-/Baa3

 

0.65

%

1.65

%

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 7.03(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited financial statements of the
Parent for the fiscal year ended December 31, 2017 and, from and after the
delivery of the financial statements of the Parent required pursuant to
Section 7.01(a) for the fiscal year ending December 31, 2018, the most-recent
financial statements furnished pursuant to Section 7.01(a).

 

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect of all or any part of any Unencumbered Property.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the

 

4

--------------------------------------------------------------------------------


 

implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Book Value” means all land, building, improvements, leasing commissions and
deferred leasing intangibles less accumulated depreciation and amortization.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Committed Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York, and, if such day relates to any LIBOR Loan, means any such
day that is also a London Banking Day.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capitalization Rate” means seven percent (7.0%).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, the Borrower or any of their Subsidiaries free and
clear of all Liens (other than Liens permitted hereunder):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360

 

5

--------------------------------------------------------------------------------


 

days from the date of acquisition thereof; provided that the full faith and
credit of the United States of America is pledged in support thereof;

 

(b)           demand or time deposits with, or insured certificates of deposit
or bankers’ acceptances of, any commercial bank that (A) is a Lender or
(B) (i) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)           commercial paper in an aggregate amount of no more than $5,000,000
per issuer outstanding at any time issued by any Person organized under the laws
of any state of the United States of America and rated at least “Prime-1” (or
the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(d)           Investments, classified in accordance with GAAP as current assets
of the Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

 

(e)           Other liquid or readily marketable investments in an amount not to
exceed five percent (5%) of Total Asset Value.

 

“Casualty” means, with respect to any Unencumbered Property, if such
Unencumbered Property has been damaged or destroyed, in whole or in part, by
fire or other casualty.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to

 

6

--------------------------------------------------------------------------------


 

acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of thirty-five
percent (35%) or more of the Equity Interests of the Parent entitled to vote for
members of the board of directors or equivalent governing body of the Parent on
a fully-diluted basis (and taking into account all such Equity Interests that
such person or group has the right to acquire pursuant to any option right);

 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)           the Parent shall cease to (i) either be the sole general partner
of, or wholly own and control the general partner of, the Borrower or (ii) own,
directly or indirectly, greater than fifty percent (50%) of the Equity Interests
of the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01(a).

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including the Borrower), and “Company” means any one of the
Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or

 

7

--------------------------------------------------------------------------------


 

any part of any Unencumbered Property, or any interest therein or right accruing
thereto, including any right of access thereto or any change of grade affecting
any Unencumbered Property or any part thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income, plus (b) the sum of the following (without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period): (i) income tax expense; (ii) interest
expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness;
(iii) depreciation and amortization expense; (iv) amortization of intangibles
(including goodwill) and organization costs; (v) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
including property acquisition costs; (vi) any other non-cash charges, and
(vii) all commissions, guaranty fees, discounts and other fees and charges owed
by such Person with respect to letters of credit and bankers’ acceptance
financing and net costs of such Person under Swap Contracts in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP; minus (c) the sum of the following (to the extent included
in the statement of such Consolidated Net Income for such period): (i) interest
income (except to the extent deducted in determining such Consolidated Net
Income); (ii) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business); and (iii) any other non-cash
income.

 

“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period (other than any repayments of
principal with respect to preferred Equity Interests).

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Consolidated Interest Expenses shall exclude non-cash charges, interest
rate hedge termination payments or receipts, loan prepayment costs, and upfront
loan fees, interest expense covered by an interest reserve established under a
loan facility and any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in

 

8

--------------------------------------------------------------------------------


 

which any Company has an ownership interest, except to the extent that any such
income is actually received by such Company in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary of any
Company to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or requirement
of Law applicable to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which the Parent or the Borrower
has a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent on such date, determined on a
consolidated basis in accordance with GAAP which would be required to be
included on the liabilities side of the balance sheet of the Parent in
accordance with GAAP, and including the Companies’ Share of the principal amount
of all Indebtedness of Unconsolidated Affiliates, but, in each case, excluding
the net obligations of the Parent on a consolidated basis under any Swap
Contract.

 

“Construction in Progress” means (a) a Property with new ground up construction,
(b) a Property under renovation in which (i) greater than thirty percent (30%)
of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage or (c) a
building expansion.  The classification of “Construction in Progress” will cease
on the earlier to occur of (A) the time that such Property has an Occupancy Rate
of greater than eighty percent (80%), and (B) one hundred eighty (180) days
after completion of construction, renovation or expansion of such Property, as
applicable.

 

“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreements” means (a) the Revolving Credit Agreement (b) that certain
Term Loan Agreement, dated as of July 28, 2017, among the Borrower, the Parent,
Bank of America, N.A., as administrative agent, and the other lenders party
thereto (c) that certain Amended and Restated Term Loan Agreement, dated as of
December 20, 2016, among the Borrower, the Parent, Wells Fargo, as
administrative agent, and the other lenders party thereto, (d) that certain
Second Amended and Restated Term Loan Agreement, dated as of December 20, 2016,
among the Borrower, the Parent, Wells Fargo, as administrative agent, and the
other lenders party thereto and (e) that certain Term Loan Agreement, dated as
of September 29, 2015, among the Borrower, the Parent, Wells Fargo, as
administrative agent, and the other lenders party thereto, in each case, as
amended from time to time.

 

“Credit Extension” means a Borrowing.

 

“Current Reporting Quarter” means the most recent fiscal quarter for which
quarterly financial statements have been delivered to the Lenders pursuant to
Section 7.01.

 

9

--------------------------------------------------------------------------------


 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.

 

“Dark Property” means any Property as to which, as of the last day of the
Current Reporting Quarter, (a) all leases have terminated, (b) the Borrower is
not recognizing revenue from any tenants in accordance with GAAP or (c) the
Adjusted NOI for such Property is negative.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by a minimum of two of S&P,  Moody’s or Fitch (collectively, the “Debt Ratings”)
of the Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level that is one level lower
than that of such Debt Rating shall apply; and (d) if, after satisfying the
Rating Condition, the Borrower does not have any Debt Rating, Pricing Level 5
shall apply.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent

 

10

--------------------------------------------------------------------------------


 

company which controls such Lender that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each Lender promptly
following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit E to be executed and delivered by the Borrower pursuant to
Section 5.01(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Assessment” has the meaning specified in Section 7.12(b).

 

11

--------------------------------------------------------------------------------


 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against the Administrative Agent or any Lender), and any claim at any
time made by any Person against any Company or against or with respect to any
Real Property or any condition, use, or activity on any Real Property (including
any such claim against the Administrative Agent or any Lender), relating to
damage, contribution, cost recovery, compensation, loss, or injury resulting
from or in any way arising in connection with any Hazardous Material or any
Environmental Requirement.

 

“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:

 

(a)           the presence of any Hazardous Material on any Unencumbered
Property, or any escape, seepage, leakage, spillage, emission, release,
discharge or disposal of any Hazardous Material on or from any Unencumbered
Property, or the migration or release or threatened migration or release of any
Hazardous Material to, from or through any Unencumbered Property, on or before
the Release Date; or

 

(b)           any act, omission, event or circumstance existing or occurring in
connection with the handling, treatment, containment, removal, storage,
decontamination, clean up, transport or disposal of any Hazardous Material which
is at any time on or before the Release Date present on any Unencumbered
Property; or

 

(c)           the breach of any representation, warranty, covenant or agreement
contained in this Agreement relating to the presence of any Hazardous Material
on any Unencumbered Property because of any event or condition occurring or
existing on or before the Release Date; or

 

(d)           any violation on or before the Release Date, of any Environmental
Requirement in connection with any Unencumbered Property in effect on or before
the Release Date, regardless of whether any act, omission, event or circumstance
giving rise to the violation constituted a violation at the time of the
occurrence or inception of such act, omission, event or circumstance; or

 

(e)           any Environmental Claim, or the filing or imposition of any
environmental Lien against any Unencumbered Property, because of, resulting
from, in connection with, or arising out of any of the matters referred to in
subparagraphs (a) through (d) preceding;

 

and regardless of whether any of the foregoing was caused by the Borrower, any
other Loan Party or their respective tenant or subtenant, or a prior owner of an
Unencumbered Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of an Unencumbered Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure,

 

12

--------------------------------------------------------------------------------


 

restoration, monitoring or similar work required by any Environmental
Requirement or necessary to have full use and benefit of Unencumbered Properties
as contemplated by the Loan Documents (including any of the same in connection
with any foreclosure action or transfer in lieu thereof); (iii) all liability to
pay or indemnify any Person or Governmental Authority for costs expended in
connection with any of the foregoing; (iv) the investigation and defense of any
claim, whether or not such claim is ultimately withdrawn or defeated; and
(v) the settlement of any claim or judgment.  “Costs” as used in this definition
shall also include any diminution in the value of the security afforded by the
Unencumbered Property or any future reduction of the sales price of any
Unencumbered Property by reason of any matter set forth in Section 7.12 or 8.12.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under
Section 4042(a)(1) or (2) of ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or notification that a Multiemployer
Plan is in endangered or critical status

 

13

--------------------------------------------------------------------------------


 

within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Parent or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Party” shall mean any REIT, any parent company of or Person who
Controls any REIT in each instance engaged primarily in owning and operating
Real Property, and any other Person whom the Borrower has reasonably identified
in writing to the Administrative Agent as a competitor or potential competitor
of the Borrower.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Contract if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Contract (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Contract (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 27 of the Subsidiary Guaranty).  If a Swap Contract arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Contract that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Exclusion Event” has the meaning specified in Section 4.10.

 

“Exclusion Notice” has the meaning specified in Section 4.10.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

14

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, then the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, then the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Wells Fargo on such day on such transactions
as determined by the Administrative Agent and (c) if the Federal Funds Rate
should be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Fee Letters” means the letter agreements, dated as of (a) June 21, 2018 among
the Borrower, the Administrative Agent and Wells Fargo Securities, LLC and
(b) the Closing Date among the Borrower, Bank of America, N.A. and Merrill,
Lynch, Pierce, Fenner & Smith Incorporated.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA, divided by
(b) Consolidated Fixed Charges.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds from Operations” means, for any Person for any period, the sum of
(a) Consolidated Net Income plus (b) depreciation and amortization expense
determined in accordance with GAAP excluding amortization expense attributable
to capitalized debt costs; provided that there shall not be included in such
calculation (i) any proceeds of any insurance policy other than rental or
business interruption insurance received by such Person, (ii) any gain or loss
which is classified as “extraordinary” in accordance with GAAP, (iii) any
capital gains and taxes on capital gains, (iv) income (or loss) associated with
third-party ownership of non-controlling Equity Interests, and (v) gains or
losses on the sale of discontinued operations as detailed in the most-recent
financial statements delivered pursuant to Section 7.01(a) or (b), as
applicable.

 

15

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.

 

“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors exceeds ten percent (10%) of Total Asset Value, then the Borrower
shall designate certain “Immaterial Subsidiaries” as Guarantors such that the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors does not exceed ten percent (10%) of Total Asset Value.

 

16

--------------------------------------------------------------------------------


 

“Improvements” means any Subsidiary Guarantor’s interest in and to all on site
improvements to the Unencumbered Properties, together with all fixtures, tenant
improvements, and appurtenances now or later to be located on the Unencumbered
Properties and/or in such improvements.

 

“Increase Effective Date” has the meaning specified in Section 2.06(b)(ii).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, either (i) not past due for more than one
hundred and eighty (180) days or (ii) being contested in good faith by
appropriate proceedings diligently conducted);

 

(e)           Capital Lease Obligations;

 

(f)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any ownership interest
(excluding perpetual preferred ownership interests) in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus (without duplication
and only to the extent required to be paid) accrued and unpaid dividends;

 

(g)           all Guarantees of such Person in respect of any of the foregoing
(except for guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);
and

 

(h)           all obligations of the kind referred to in clauses (a) through
(g) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any lien on Property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, but
limited to the lesser of (i) the fair market value of the property subject to
such lien and (ii) the aggregate amount of the obligations so secured.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; provided that, solely for purposes of calculating the
financial covenants set forth in Sections 8.14(a), (b) and (c), Indebtedness
shall exclude the net obligations of the Parent on a consolidated basis under
Swap Contracts entered into to hedge or mitigate any interest rate risk in
respect of borrowed money for which the Parent,

 

17

--------------------------------------------------------------------------------


 

the Borrower or any Subsidiary has actual exposure. The amount of any Capital
Lease Obligations as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Unencumbered Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Unencumbered Property” means any one of the Initial
Unencumbered Properties.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided that if any Interest Period for a LIBOR
Loan exceeds three (3) months, then the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be Interest
Payment Dates, and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September, and December and the Maturity Date applicable to such
Loan.

 

“Interest Period” means as to each LIBOR Loan, the period commencing on the date
such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan and
ending on the date one (1), two (2), three (3) or six (6) months (if available
to all Lenders) thereafter, as selected by the Borrower in its Loan Notice;
provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

(ii)           any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)          no Interest Period for a subject Loan shall extend beyond the
Maturity Date applicable to such Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 6.18.

 

18

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lead Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Capital One, National Association, PNC Capital
Markets, LLC, Regions Capital Markets and TD Securities (USA) LLC in their
capacities as joint lead arrangers.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 3.03(b),with respect to any LIBOR borrowings for any interest
period, the rate of interest obtained by dividing (i) the rate of interest per
annum determined on the basis of the rate for deposits in U.S. dollars for a
period equal to the applicable interest period as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two business days prior to the first day of the applicable
interest period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America); provided that if such determined rate shall be less than zero, such
rate shall be deemed to be zero for each LIBOR Loan that has not been identified
by the Borrower in accordance with the terms of this Agreement as being subject
to a Specified Swap Contract that provides a hedge against interest rate risk. 
If, for any reason, such rate is not so published then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in U.S. dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two business days prior to the first day
of the applicable interest period for a period equal to such interest period;
provided that if such determined rate shall be less than zero, such rate shall
be deemed to be zero for each LIBOR Loan that has not been identified by the
Borrower in accordance with the terms of this Agreement as being subject to a
Specified Swap Contract that provides a hedge against interest rate risk.  Any
change in the maximum rate or reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

 

19

--------------------------------------------------------------------------------


 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 3.03(b), in the event
that a Replacement Rate with respect to LIBOR is implemented then all references
herein to LIBOR shall be deemed references to such Replacement Rate.

 

“LIBOR Loan” means a Committed Loan that bears interest at a rate based on
LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR borrowing having a one-month interest period determined
at approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two business days prior to the first day of such interest
period as otherwise provided in the definition of “LIBOR”), or if such day is
not a business day, the immediately preceding business day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.

 

“Loan Documents” means this Agreement, each Note, the Fee Letters, and the
Guaranties.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBOR Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor and “Loan
Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Acquisition” means any acquisition (or series of related acquisitions)
or investments (or series of related investments) permitted by this Agreement
and consummated in accordance with the terms of this Agreement for which the
aggregate consideration paid in respect of such acquisition or investment
(including any Indebtedness assumed in connection therewith) exceeds 10% of
Total Asset Value for the Current Reporting Quarter, without giving pro forma
effect to such acquisition.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against the Loan Parties, taken as a whole, of the
Loan Documents to which they are parties.

 

20

--------------------------------------------------------------------------------


 

“Material Environmental Event” means, with respect to any Unencumbered Property,
(a) a violation of any Environmental Law with respect to such Unencumbered
Property, or (b) the presence of any Hazardous Materials on, about, or under
such Unencumbered Property that, under or pursuant to any Environmental Law,
would require remediation, if in the case of either (a) or (b), such event or
circumstance could reasonably be expected to have a Material Property Event.

 

“Material Property Event” means, with respect to any Unencumbered Property, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that resulted in a (a) material adverse effect with respect to
the financial condition or the operations of such Unencumbered Property,
(b) material adverse effect on the value of such Unencumbered Property, or
(c) material adverse effect on the ownership of such Unencumbered Property.

 

“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Unencumbered Property, would
prevent such Unencumbered Property from being used in the manner in which it is
currently being used, or would result in a violation of any Law which would have
a material and adverse effect on such Unencumbered Property); provided that
Material Title Defects shall not include any Liens or other encumbrances
(i) that existed as of the date of the title insurance policies issued in
connection with the Prior Credit Agreement for the Initial Unencumbered
Properties, (ii) that existed as of the date of this Agreement and that are
listed on Schedule 8.01 or (iii) with respect to any Unencumbered Properties
added following the date of this Agreement, Liens and other encumbrances similar
in type and extent to those contemplated by clauses (i) and (ii) above.

 

“Material Subsidiary” means each Subsidiary of the Borrower other than a
Non-Guarantor Subsidiary.

 

“Maturity Date” means January 15, 2024; provided that if such date is not a
Business Day, then the Maturity Date shall be the next preceding Business Day.

 

“Minimum Distributions” means (a) for the Parent for any fiscal year of the
Parent, Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Parent in order for the Parent to
qualify as a REIT, and (b) for the Borrower for any fiscal year of the Borrower,
Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Borrower to the Parent in order for the
Parent to qualify as a REIT.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two (2) of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Property or
any Subsidiary which owns any of

 

21

--------------------------------------------------------------------------------


 

the Equity Interests of any such Subsidiary, which (a) is (i) formed for or
converted to the specific purpose of holding title to Real Property assets which
are collateral for Indebtedness owing or to be owed by such Subsidiary, provided
that such Indebtedness must be incurred or assumed within ninety (90) days, such
ninety (90) day period to be extended for an additional sixty (60) days if the
Borrower provides an executed term sheet or commitment letter for the financing
of such Real Property to the Administrative Agent (or, in either instance, for
such longer period as the Administrative Agent may agree in writing) of such
formation or conversion or such Subsidiary shall cease to qualify as a Non
Guarantor Subsidiary, and (ii) expressly prohibited in writing from guaranteeing
Indebtedness of any other person or entity pursuant to (A) a provision in any
document, instrument or agreement evidencing such Indebtedness of such
Subsidiary or (B) a provision of such Subsidiary’s Organization Documents, in
each case, which provision was included in such Organization Document or such
other document, instrument or agreement at the request of the applicable third
party creditor and as an express condition to the extension or assumption of
such Indebtedness; provided that a Subsidiary meeting the requirements set forth
in this clause (a) shall only remain a “Non-Guarantor Subsidiary” for so long as
(1) each of the foregoing requirements set forth in this clause (a) are
satisfied, (2) such Subsidiary does not guarantee any other Indebtedness, and
(3) the Indebtedness with respect to which the restrictions noted in clause
(a) (ii) are imposed remains outstanding; (b)(i) becomes a Subsidiary following
the Closing Date, (ii) is not a Wholly Owned Subsidiary of the Borrower, and
(iii) with respect to which the Borrower and its Affiliates, as applicable, do
not have sufficient voting power to cause such Subsidiary to become a Guarantor
hereunder; (c) is an Immaterial Subsidiary; (d) is a Subsidiary which has been
released from its Obligations under a Subsidiary Guaranty pursuant to
Section 2.17(b) below, or (e) is not a domestic Subsidiary. For the avoidance of
doubt, STAG Industrial Management, LLC, the Subsidiary that employs the Parent
Guarantor’s employees, shall be deemed to be a Non-Guarantor Subsidiary.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither the Parent or the Borrower has any
personal liability (other than for Customary Recourse Exceptions) or, if such
Person is the Parent or the Borrower, in which recourse of the applicable holder
of such Indebtedness for non-payment is limited to such holder’s Liens on a
particular asset or group of assets (other than for Customary Recourse
Exceptions).  For the avoidance of doubt, if any Indebtedness is partially
guaranteed by the Parent or the Borrower, then the portion of such Indebtedness
that is not so guaranteed shall still be Non-Recourse Indebtedness if it
otherwise satisfies the requirements in this definition.

 

“Note” means a promissory note made by the Borrower in favor of each Lender
requesting the same evidencing Loans made by such Lender, substantially in the
form of Exhibit B.

 

“Note Purchase Agreements” means (i) that certain Note Purchase Agreement, dated
as of April 16, 2014 among the Parent, the Borrower, and the purchasers party
thereto, (ii) that certain Note Purchase Agreement, dated as of December 18,
2014 among the Parent, the Borrower, and the purchasers party thereto, and
(iii) that certain Note Purchase Agreement, dated as of June 13, 2018, among the
Parent, the Borrower, and the purchasers party thereto, in each case as amended
from time to time.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; including, without limitation of the foregoing, all present and
future indebtedness, liabilities, and obligations now or hereafter owed to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender (including, for the avoidance of doubt, any Specified Derivatives

 

22

--------------------------------------------------------------------------------


 

Providers) arising from, by virtue of, or pursuant to any Swap Contract, other
than any Excluded Swap Obligation, that relates solely to the Obligations.

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Parent Guaranty” means the Guaranty Agreement executed by the Parent in favor
of the Administrative Agent, for the benefit of the Lenders and any Specified
Derivatives Providers, in form and substance acceptable to the Administrative
Agent.

 

“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.

 

“Participant” has the meaning specified in Section 11.06(c).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

23

--------------------------------------------------------------------------------


 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties acknowledge that the
rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Prior Credit Agreement” means that certain Credit Agreement dated as of
April 20, 2011 among the Borrower, Bank of America, N.A., as agent, and a
syndicate of lenders.

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by any Company.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Contract or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rating Condition” means the achievement by the Borrower of a Debt Rating.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

24

--------------------------------------------------------------------------------


 

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Replacement Rate” has the meaning assigned thereto in Section 3.03(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.

 

“Required Lenders” means, at any time, the Lenders having Commitments
representing more than 50% of the Aggregate Commitments of all Lenders or, if
the commitment of each Lender to make Loans has been terminated pursuant to
Section 2.01(b) or 9.02, the Lenders holding in the aggregate more than fifty
percent (50%) of the Total Outstandings.  The Commitment and Loans of any
Defaulting Lender shall be disregarded in determining the Required Lenders at
any time.  At all times when two or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Required Lenders” shall in no event mean
fewer than two Lenders.

 

“Required Notice” has the meaning supplied in Section 2.01(b).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, chief accounting officer, treasurer,
assistant treasurer, or controller of a Loan Party, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 5.01, the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.  Each initial Responsible Officer is listed on
Schedule RO.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of any Company or Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interests,
or on account of any return of capital to such Company’s or Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof).

 

25

--------------------------------------------------------------------------------


 

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
July 26, 2018, among the Borrower, the Parent, Wells Fargo, as administrative
agent, and the other lenders party thereto, as amended.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement (including the Revolving
Credit Agreement or any amendment or replacement thereof) shall not constitute
Secured Indebtedness due to the existence of cash collateral security
requirements in connection with customary defaulting lender provisions.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness of Parent and its
Subsidiaries, divided by (b) Total Asset Value.

 

“Share” means the Borrower’s and the Parent’s direct or indirect share of a
Consolidated Subsidiary or an Unconsolidated Affiliate as reasonably determined
by the Borrower based upon the Borrower’s and the Parent’s economic interest
(whether direct or indirect) in such Consolidated Subsidiary or Unconsolidated
Affiliate, as of the date of such determination.

 

“Specified Derivatives Provider” shall have the meaning provided in
Section 9.03.

 

“Specified Swap Contract” means any Swap Contract that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, in each case with respect to the Loans,
between the Borrower and a Specified Swap Contract Provider.

 

“Specified Swap Contract Provider” means any Lender, or Affiliate of a Lender,
that is party to a Swap Contract at the time such Swap Contract is entered into.

 

“Subsequent Loan Advances” shall have the meaning provided in Section 2.01(b).

 

“Subsequent Loans” shall have the meaning provided in Section 2.01(b).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by

 

26

--------------------------------------------------------------------------------


 

such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property, all domestic Subsidiaries of the Borrower owning
a direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that (a) STAG Industrial Management,
LLC and (b) STAG Industrial TRS, LLC and its Subsidiaries shall in no event be
deemed or required to be a Subsidiary Guarantor.

 

“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of the Administrative Agent, for the benefit of the Lenders
and any Specified Derivatives Providers, in form and substance acceptable to the
Administrative Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, and (c) any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means (a) $40,000,000 with respect to Recourse Indebtedness,
(b) $75,000,000 with respect to all Non-Recourse Indebtedness, and
(c) $40,000,000 with respect to all other amounts.

 

“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI with respect
to all Properties (without duplication from the assets in clauses (b) through
(g) below) for the Current Reporting Quarter, annualized divided by

 

27

--------------------------------------------------------------------------------


 

(ii) the Capitalization Rate, plus (b) 75% of the Book Value of any Dark
Property (provided that no Dark Property shall be included in the calculation of
Total Asset Value for a period greater than 12 months), plus (c) the acquisition
cost of Construction in Progress and the costs of improvements thereon and
renovations thereof, plus (d) cash and cash equivalents (including restricted
cash) on such date, plus (e) the Companies’ Share of the foregoing items and
components attributable to Unconsolidated Affiliates, plus (f) an amount equal
to the book value (adjusted in accordance with GAAP to reflect any default or
other impairment of such loan) of mortgage loans, construction loans, capital
improvement loans, and other loans, in each case owned by a Company, plus
(g) fifty percent (50%) of the book value of any undeveloped land.

 

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (a) the amount under
clause (b) above would exceed 10% of Total Asset Value, such excess shall be
excluded, (b) the amount under clause (c) and (g) above would exceed 15% of
Total Asset Value, such excess shall be excluded, (c) the amount under clause
(e) above would exceed 30% of Total Asset Value, such excess shall be excluded,
(d) the amount under clause (f) above would exceed 15% of Total Asset Value,
such excess shall be excluded, and (e) the amount under clauses (b), (c), (e),
(f) and (g) above would exceed 30% of Total Asset Value, such excess shall be
excluded.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intercompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Total Outstandings” means as of any date of determination, the aggregate
Outstanding Amount of all Loans.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Loan.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
the Parent.

 

“United States” and “U.S.” mean the United States of America.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties excluding any Dark Property for such period.

 

“Unencumbered Asset Value” means without duplication, the sum of for each
Unencumbered Property owned or ground leased for the Current Reporting Quarter,
(i) an amount equal to (x) the Unencumbered Adjusted NOI attributable to such
Unencumbered Property for such Current Reporting Quarter, annualized, divided by
(ii) the Capitalization Rate.

 

“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness of Parent and
its Subsidiaries, divided by (b) Unencumbered Asset Value.

 

“Unencumbered Properties” means each Acceptable Property that either (a) is an
Initial Unencumbered Property or (b) becomes an Unencumbered Property pursuant
to Section 4.03, and “Unencumbered Property” means any one of the Unencumbered
Properties.

 

28

--------------------------------------------------------------------------------


 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness. 
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to the Borrower or the Parent shall be
deemed to be Unsecured Indebtedness.

 

“Unsecured Interest Coverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unencumbered Adjusted NOI to
(b) Unsecured Interest Expense.

 

“Unsecured Interest Expense” means, with respect to any period, Consolidated
Interest Expense of the Parent and its Subsidiaries for such period attributable
to Unsecured Indebtedness of the Parent and its Subsidiaries.

 

“Unused Fee” has the meaning provided in Section 2.09(c).

 

“Unused Rate” means 0.15%.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“WFS” means Wells Fargo Securities, LLC and its successors and assigns.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented, or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the

 

29

--------------------------------------------------------------------------------


 

words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Companies or to the determination of any amount for the Companies on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein, provided further that for all purposes in calculating
consolidated covenants hereunder the Parent shall be deemed to own one hundred
percent (100%) of the equity interests in the Borrower.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component,

 

30

--------------------------------------------------------------------------------


 

carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Rates. The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBOR” or with respect to any comparable or
successor rate thereto.

 

Article II.
The Commitments and Credit Extensions

 

2.01                        Committed Loans.  Each Lender severally agrees to
make a Committed Loan to the Borrower from time to time, on any Business Day,
subject to the terms and conditions set forth herein and the limitations set
forth in Section 2.01(c):

 

(a)                                 Committed Loans.  Each Lender severally
agrees to make a loan (each such loan, a “Committed Loan”) in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment.

 

(b)                                 Loans.  Subject to the Borrower’s compliance
with the terms and conditions set forth in Section 2.01(c), each Lender
severally agrees to make its portion of advances of the Loan (the “Subsequent
Loans”) up to a maximum of six (6) advances, in minimum amounts of $25,000,000
each, or, if less, the remaining unfunded amount of the Aggregate Commitments
(the “Subsequent Loan Advances”), to the Borrower in aggregate amounts not to
exceed each Lender’s unadvanced Commitment.  Once advanced, each Subsequent Loan
shall be aggregated with all prior Subsequent Loans and all such term loans
shall be referred to as Committed Loans.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Parent and the Borrower may elect to borrow the Subsequent Loan; subject to
the Borrower’s delivery to the Administrative Agent of notice of such requested
Subsequent Loan Advance, each of which notice must be delivered not later than
July 25, 2019 in order to be effective (each such notice, a “Required Notice”). 
In the event that a Required Notice(s) is/are not received by the Administrative
Agent on or prior to July 25, 2019 such that the initial Aggregate Commitments
have not been fully funded by July 25, 2019, the Commitment of the Lenders to
advance the Subsequent Loans shall be deemed cancelled.

 

(c)                                  Committed Loan Limitations. 
Notwithstanding the provisions of Sections 2.01(a) and (b), after giving effect
to any Committed Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, as in effect on the Closing Date, and (ii) the aggregate
Loans advanced by any Lender shall not exceed such Lender’s Commitment, as in
effect on the Closing Date.  With respect to Committed Loans, within the limits
of each Lender’s Commitment and the Aggregate Commitments, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, and prepay under Section 2.05. Amounts repaid on the Committed
Loans may not be reborrowed.  Committed Loans may be Base Rate Loans or LIBOR
Loans, as further provided herein.

 

31

--------------------------------------------------------------------------------


 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                 Each Committed Borrowing (including each
request for a Subsequent Loan), each conversion of Committed Loans from one Type
to the other, and each continuation of LIBOR Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of LIBOR Loans or of any
conversion of LIBOR Loans to Base Rate Committed Loans, and (ii) on the
requested date of any Borrowing of Base Rate Committed Loans.  Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of LIBOR Loans shall
be in a principal amount of $500,000 or a whole multiple of $500,000 in excess
thereof.  Each conversion to Base Rate Committed Loans shall be in a principal
amount of $250,000 or a whole multiple of $50,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Committed Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of LIBOR Loans, (ii) the
requested date of the Committed Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then (I) so long as no Event of Default
exists, the applicable Committed Loans shall be made as, or continued to, a
LIBOR Loan of the same Type and with an Interest Period of one (1) month and
(II) if an Event of Default exists, then the applicable Committed Loans shall be
made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBOR Loans.  If the Borrower
requests a Committed Borrowing of, conversion to, or continuation of LIBOR Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, then
it will be deemed to have specified an Interest Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
continuation or conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 noon on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, if such Committed Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower by 3:00 p.m. in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
LIBOR Loan may be continued or converted only on the last day of an Interest
Period for such LIBOR Loan.  During the existence of an Event of Default, no
Loans may be requested as, converted to or continued as LIBOR Loans without the
consent of the Required Lenders.

 

32

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for LIBOR Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Wells Fargo’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than eight (8) Interest Periods in effect with respect to Committed Loans.

 

2.03                        Reserved.

 

2.04                        Voluntary Reduction of Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three (3) Business Days (or such
shorter period agreed to by the Administrative Agent in writing) prior to the
date of termination or reduction and (ii) any such partial reduction shall be in
an aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof.

 

2.05                        Prepayments.

 

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part; provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBOR
Loans and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of LIBOR Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof; and (iii) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if LIBOR Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, then the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a LIBOR
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.16, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

2.06                        Incremental Term Loans.

 

(a)                                 Reserved.

 

(b)                                 Incremental Term Loans.

 

(i)                                     Election.  Provided there exists no
Default, and provided that no Subsequent Loans remain available to be advanced
to the Borrower pursuant to Section 2.01(b), upon notice to the Administrative
Agent (which shall promptly notify the

 

33

--------------------------------------------------------------------------------


 

Lenders), the Parent and the Borrower may from time to time, elect to enter into
one or more tranches of term loans (“Additional Term Loans”) in an aggregate
amount not exceeding $175,000,000 either by designating another bank or
financial institution not theretofore a Lender to become a Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld) and/or by
agreeing with an existing Lender or Lenders, in such Lender or Lenders’ absolute
discretion, that such Lender shall make Additional Term Loans; provided that
(i) any such election for Additional Term Loans shall be in a minimum amount of
$10,000,000, and (ii) the Parent and the Borrower may make a maximum of three
(3) such requests.  Upon execution and delivery by the Borrower and such Lender
or other bank or financial institution of an instrument in form and substance
reasonably satisfactory to the Administrative Agent to effect such Additional
Term Loans, including, as required, a new or amended Note, such existing Lender
shall have a Commitment as therein set forth or such bank or financial
institution shall become a Lender with a Commitment as therein set forth and all
the rights and obligations of a Lender with such a Commitment hereunder.

 

(ii)                                  Effective Date.  If Additional Term Loans
are made in accordance with this Section 2.06(b), then the Administrative Agent,
the Parent, and the Borrower shall determine the effective date (the “Increase
Effective Date”) that such Additional Term Loans shall be made.  The
Administrative Agent shall promptly notify the Parent, the Borrower, and the
Lenders of the Increase Effective Date.

 

(iii)                               Conditions to Effectiveness of Additional
Term Loans.

 

(1)                                 As a condition precedent to such Additional
Term Loans, the Parent and the Borrower shall deliver to the Administrative
Agent a certificate dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of the Parent or the
Borrower (on behalf of each Loan Party) (i) certifying and attaching the
resolutions adopted by such Parent and the Borrower (on behalf of each Loan
Party) approving or consenting to such Additional Term Loans, and
(ii) certifying that, before and after giving effect to such Additional Term
Loans, (A) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality or Material
Adverse Effect, in which case such representation or warranty shall be true and
correct in all respects) on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality or Material
Adverse Effect, in which case such representation or warranty shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 2.06, the representations and warranties contained in
Section 6.05(b) shall be deemed to refer to the most-recent statements furnished
pursuant to Section 7.01(b), and (B) no Default exists.

 

(2)                                 The Borrower shall execute and provide new
Notes to such Lenders as may request herewith.

 

34

--------------------------------------------------------------------------------


 

(iv)                              Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

(c)                                  General.  The Administrative Agent will
promptly notify the Lenders of any notice of Additional Term Loans.  Each
Additional Term Loan shall be a Committed Loan hereunder.

 

2.07                        Repayment of Loans.  The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of
subsection (b) below, (i) each LIBOR Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
LIBOR for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)

 

(i)                                     If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, then such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

35

--------------------------------------------------------------------------------


 

2.09                        Fees.

 

(a)                                 The Borrower shall pay to the Lead Arrangers
and the Administrative Agent, for their own respective accounts, fees in the
amounts and at the times specified in the Fee Letters (without duplication of
fees otherwise referenced herein).  Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

(b)                                 The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

(c)                                  Unused Fees.  The Borrower shall, beginning
ninety (90) days after the Closing Date, for each day until the earliest of
(i) the date that initial Aggregate Commitments of $175,000,000 have been fully
advanced, (ii) July 26, 2019 and (iii) the date the Aggregate Commitments have
been reduced to zero pursuant to Section 2.04, pay to the Administrative Agent
for the account of each Lender (in accordance with its Applicable Percentage),
an unused fee (the “Unused Fee”) at a rate per annum equal to the Unused Rate
times the actual daily amount of the unadvanced Aggregate Commitments.  The
Unused Fee shall be due and payable monthly in arrears on the 10th Business Day
after the end of each calendar month, commencing with the first such date to
occur after the Closing Date, and ending on the earlier of the dates set forth
above.  The Unused Fee shall be calculated monthly in arrears based on the
applicable daily Unused Rate during each day of such month.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to LIBOR) shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, then the Parent, the Borrower, the Administrative Agent, or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Parent
and the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, then the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders, within three (3) Business Days after demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Loan Party under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period.  This paragraph shall not
limit the rights of the Administrative Agent or any Lender, under
Section 2.08(b) or under Article IX.

 

36

--------------------------------------------------------------------------------


 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each such Note shall be in the form of Exhibit B (a “Note”).  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

2.12                        Payments Generally; The Administrative Agent’s
Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 1:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  If and to the extent
the Administrative Agent shall not make such payments to a Lender when due as
set forth in the preceding sentence, then such unpaid amounts shall accrue
interest, payable by the Administrative Agent, at the Federal Funds Rate from
the due date until (but not including) the date on which the Administrative
Agent makes such payments to such Lender.  All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)                                 Clawback.

 

(i)                                     Funding by the Lenders; Presumption by
the Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
LIBOR Loans (or, in the case of any Committed Borrowing of Base Rate Loans,
prior to 1:00 p.m. on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent

 

37

--------------------------------------------------------------------------------


 

forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, then the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by the Borrower; Presumptions by
the Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation , within one (1) Business Day.  If and to the extent the
Administrative Agent shall not return such funds to a Lender when due as set
forth in the preceding sentence, then such unpaid amounts shall accrue interest,
payable by the Administrative Agent, at the Federal Funds Rate from the due date
until (but not including) the date on which the Administrative Agent returns
such funds to such Lender.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, then the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of the Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans and to make
payments pursuant to Section11.04(d) are several and not joint.  The failure of
any Lender to make any Committed Loan or to make any payment under
Section 11.04(d) on any date required hereunder shall not relieve any other
Lender of its

 

38

--------------------------------------------------------------------------------


 

corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
to make its payment under Section 11.04(d).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Funds Transfer.  The Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each transfer will be made.  The Administrative Agent may delay or
refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization, (ii) require use of a bank unacceptable to the
Administrative Agent or any Lender, in its reasonable discretion, or prohibited
by any Governmental Authority, (iii) cause the Administrative Agent or any
Lender to violate any Federal Reserve or other regulatory risk control program
or guideline or (iv) otherwise cause the Administrative Agent or any Lender to
violate any applicable Law or regulation.  The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of any Loan made by the Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement.

 

2.13                        Sharing of Payments by the Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b)  make such adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that the provisions of
this Section shall not be construed to apply to any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).  Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.

 

2.14                        Reserved.

 

2.15                        Reserved.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

39

--------------------------------------------------------------------------------


 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and in Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be reasonably determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account and released pro
rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans and funded hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any fee pursuant to Section 2.09 for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender pursuant to Section 2.09 for any period during which that
Lender is a Defaulting Lender), and the Borrower shall not be required to pay
the remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees

 

40

--------------------------------------------------------------------------------


 

accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.17                        Guaranties.  Pursuant to the Parent Guaranty, the
Parent shall unconditionally Guarantee in favor of the Administrative Agent, the
Lenders and any Specified Derivatives Providers the full payment and performance
of the Obligations. Pursuant to the Subsidiary Guaranty or an addendum thereto
in the form attached to the Subsidiary Guaranty, the Parent and the Borrower
shall cause each Subsidiary Guarantor to execute a Subsidiary Guaranty
unconditionally guarantying in favor of the Administrative Agent , the Lenders
and any Specified Derivatives Providers the full payment and performance of the
Obligations; provided, however, that such Subsidiary Guaranty may be released
and reinstated in accordance with its terms.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, (x) concurrently with the delivery of
each Compliance Certificate, with respect to any Person that became a Subsidiary
of the Parent owning a direct or indirect interest in the Borrower since the
date of the most recent Compliance Certificate or (y) substantially concurrently
with any Subsidiary of the Parent (other than the Borrower) entering into any
Guarantee of Indebtedness of the Parent, the Borrower or any Subsidiary of the
Borrower owning directly or indirectly any Unencumbered Property, the Parent,
the Borrower and such Subsidiary shall deliver to the Administrative Agent each
of the following: (i) a joinder to the Subsidiary Guaranty executed by such
Subsidiary, (ii) concurrently with the delivery of each Compliance Certificate a
comprehensive list of all Guarantors, which identifies the joining and departing
entities, and (iii) the items that would have been delivered under subsections
(iii) and (v) of Section 5.01(a) if such Subsidiary had been a Subsidiary
Guarantor on the Closing Date, in form and substance substantially consistent
with such items delivered on the Closing Date or otherwise reasonably
satisfactory to the Administrative Agent.

 

(b)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Subsidiary Guarantor from the Guaranty so
long as: (i) such Subsidiary Guarantor is not otherwise required to be a party
to the Guaranty under the immediately preceding subsection (a) (after giving
effect to clause (ii) hereof); (ii) such Subsidiary Guarantor no longer
Guarantees (or which Guarantee is being substantially concurrently released) any
other Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower
owning directly or indirectly any Unencumbered Property, (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 8.14; and (iv) the
Administrative Agent shall have received such written request at least five
(5) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release.  Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Parent and the Borrower that the conditions set forth in
the preceding sentence are or will be satisfied as of the requested date of
release.

 

41

--------------------------------------------------------------------------------


 

Article III.
Taxes, Yield Protection and Illegality

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or

 

42

--------------------------------------------------------------------------------


 

not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of the Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and

 

43

--------------------------------------------------------------------------------


 

submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from

 

44

--------------------------------------------------------------------------------


 

each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.  Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been

 

45

--------------------------------------------------------------------------------


 

indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection, the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction and
discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to LIBOR, or to determine
or charge interest rates based upon LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue LIBOR Loans or to convert
Base Rate Committed Loans to LIBOR Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the LIBOR
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR component of the Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBOR Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon LIBOR, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the LIBOR component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
LIBOR.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

46

--------------------------------------------------------------------------------


 

3.03                        Changed Circumstances.

 

(a)               Circumstances Affecting LIBOR Rate Availability.  Unless and
until a Replacement Rate is implemented in accordance with clause (b) below, in
connection with any request for a LIBOR Loan or a conversion to or continuation
thereof or otherwise, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for ascertaining LIBOR for such Interest Period with
respect to a proposed LIBOR Loan or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower. 
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Loans
and the right of the Borrower to convert any Loan to or continue any Loan as a
LIBOR Loan shall be suspended, and the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Loan together with accrued interest thereon (subject to
Section 11.09), on the last day of the then current Interest Period applicable
to such LIBOR Loan; or (B) convert the then outstanding principal amount of each
such LIBOR Loan to a Base Rate Loan as of the last day of such Interest Period.

 

(b)               Alternative Rate of Interest.  Notwithstanding anything to the
contrary in Section 3.03(a) above, if the Administrative Agent has made the
determination (such determination to be conclusive absent manifest error) that
(i) the circumstances described in Section 3.03(a)(i) or (a)(ii) have arisen and
that such circumstances are unlikely to be temporary, (ii) any applicable
interest rate specified herein is no longer a widely recognized benchmark rate
for newly originated loans in the syndicated loan market in the applicable
currency or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 3.03(a)(i), (a)(ii), (b)(i), (b)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Required Lenders
(directly, or through the Administrative Agent) notify the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate; provided that if
such determined rate shall be less than zero, such rate shall be deemed to be
zero for each Loan bearing interest at the Replacement Rate that has not been
identified by the Borrower in accordance with the terms of this Agreement as
being subject to a Specified Swap Contract that provides a hedge against
interest rate risk.  In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be amended
solely with the consent of the Administrative Agent and the Borrower, as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 3.03(b).  Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 11.01), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such

 

47

--------------------------------------------------------------------------------


 

Lender objects to such amendment.  To the extent the Replacement Rate is
approved by the Administrative Agent in connection with this clause (b), the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).

 

3.04                        Increased Costs; Reserves on LIBOR Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity, compulsory loan, insurance charge or
similar assessment or requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, the Administrative Agent
or any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on the Administrative Agent or any
Lender or the London interbank market any other condition, cost or expense
affecting this Agreement or LIBOR Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender, as applicable, of making, converting,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), then the Borrower will pay to the Administrative Agent or such
Lender, as applicable, such additional amount or amounts as will compensate the
Administrative Agent or such Lender, as applicable, for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity ratios or requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within fifteen (15) days after receipt
thereof.

 

48

--------------------------------------------------------------------------------


 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-(9-)month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

(e)                                  Reserves on LIBOR Loans.  The Borrower
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBOR Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided that the Borrower shall have received at least
ten (10) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice ten
(10) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable ten (10) days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a LIBOR Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 11.13;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at LIBOR for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.

 

49

--------------------------------------------------------------------------------


 

3.06                        Mitigation Obligations; Replacement of the Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender, or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be materially disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of the Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

Article IV.
Unencumbered Properties

 

4.01                        Initial Unencumbered Properties.  As of the Closing
Date, the Initial Unencumbered Properties shall consist of the Properties set
forth on Schedule 4.01.

 

4.02                        Reserved.

 

4.03                        Notices of Qualification as an Unencumbered
Property.  The Borrower shall provide the Administrative Agent with a written
notice of an Acceptable Property to be deemed an Unencumbered Property.

 

4.04                        Eligibility.  In order for an Acceptable Property to
be eligible for inclusion as an Unencumbered Property, such Acceptable Property
shall satisfy the following requirements unless otherwise approved by the
Required Lenders:

 

(a)                                 no Material Title Defect with respect to
such Acceptable Property shall exist;

 

(b)                                 such Acceptable Property shall have
reasonable access to public utilities; and

 

(c)                                  such Acceptable Property shall not have any
material defects.

 

4.05                        Reserved.

 

4.06                        Guaranty. An Acceptable Property shall not be deemed
an Unencumbered Property until the applicable Subsidiary Guarantor shall have
executed and delivered (or caused to be executed and

 

50

--------------------------------------------------------------------------------


 

delivered) to the Administrative Agent, for the benefit of the Lenders and any
Specified Derivatives Providers, the Subsidiary Guaranty.

 

4.07                        Admission of New Unencumbered Properties.  If, after
the date of this Agreement, the Borrower has submitted to the Administrative
Agent the notice contemplated by Section 4.03, then such Acceptable Property
shall be deemed to be an Unencumbered Property.

 

4.08                        Reserved.

 

4.09                        Reserved.

 

4.10                        Exclusion Events.  Each of the following events
shall be an “Exclusion Event” with respect to an Unencumbered Property:

 

(a)                                 such Unencumbered Property suffers a
Material Environmental Event or a Material Title Defect after the date of this
Agreement which the Administrative Agent determines, acting reasonably and in
good faith, materially impairs the Unencumbered Asset Value or marketability of
such Unencumbered Property;

 

(b)                                 the Administrative Agent determines that
such Unencumbered Property has suffered a Material Property Event after the date
such Property was deemed an Unencumbered Property (or in the case of an
uninsured Casualty, in respect of such Unencumbered Property, is reasonably
likely to become a Material Property Event) which the Administrative Agent
determines, acting reasonably and in good faith, materially impairs the
Unencumbered Asset Value or marketability of such Unencumbered Property;

 

(c)                                  a Lien for the performance of work or the
supply of materials which is established against such Unencumbered Property, or
any stop notice served on the owner of such Unencumbered Property, the
Administrative Agent or a Lender, remains unsatisfied or unbonded for a period
of thirty (30) days after the date of filing or service and such Lien has
priority over any Loan previously or thereafter made under this Agreement;

 

(d)                                 (i) any default by any Subsidiary Guarantor,
as tenant under any applicable Acceptable Ground Lease, in the observance or
performance of any material term, covenant, or condition of any applicable
Acceptable Ground Lease on the part of such Subsidiary Guarantor to be observed
or performed and said default is not cured following the expiration of any
applicable grace and notice periods therein provided, or (ii)  the leasehold
estate created by any applicable Acceptable Ground Lease shall be surrendered or
(iii)  any applicable Acceptable Ground Lease shall cease to be in full force
and effect or (iv) any applicable Acceptable Ground Lease shall be terminated or
canceled for any reason or under any circumstances whatsoever, or any of the
material terms, covenants or conditions of any applicable Acceptable Ground
Lease shall be modified, changed, supplemented, altered, or amended in any
manner not otherwise permitted hereunder without the consent of the
Administrative Agent; and

 

(e)                                  the Borrower shall cease to own, directly
or indirectly, one hundred percent (100%) of the Equity Interests of any
Subsidiary Guarantor that owns an Unencumbered Property free and clear of any
Liens (other than Liens in favor of the Administrative Agent).

 

After the occurrence of any Exclusion Event, the Administrative Agent, at the
direction of the Required Lenders in their sole discretion, shall have the right
at any time and from time to time to notify the Borrower (the “Exclusion
Notice”) that, effective ten (10) Business Days after the giving of such notice

 

51

--------------------------------------------------------------------------------


 

and for so long as such Exclusion Event exists, such Property shall no longer be
considered an Unencumbered Property.

 

If the Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then the Borrower may give the Administrative Agent
written notice thereof (together with reasonably detailed evidence of the cure
of such condition) and such Unencumbered Property shall be considered an
Unencumbered Property as long as such Unencumbered Property meets all the
requirements to be deemed an Unencumbered Property set forth in this
Article IV.  Any Property that is excluded from the Unencumbered Properties
pursuant to this Section 4.10 may subsequently be reinstated as an Unencumbered
Property, even if an Exclusion Event exists, upon such terms and conditions as
the Required Lenders may approve.

 

Upon the occurrence of an Default under Section 8.11(a), the Borrower shall have
the right to elect, upon written notice to the Administrative Agent, that the
Lenders designate one or more Unencumbered Properties to be excluded as
Unencumbered Properties in order to effect compliance with Section 8.11(a), with
the Borrower thereafter having the right to elect to have any such Unencumbered
Property thereafter deemed an Unencumbered Property, provided no Exclusion Event
shall exist at such time with respect to such Unencumbered Property.

 

Article V.
Conditions Precedent to Credit Extensions

 

5.01                        Conditions of Initial Credit Extension.  The
obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)            executed counterparts of this Agreement and the Guaranties
sufficient in number for distribution to the Administrative Agent, each Lender,
and the Borrower for each Initial Unencumbered Property;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a Responsible Officer of such
Loan Party to be true and correct as of the Closing Date;

 

(iv)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

52

--------------------------------------------------------------------------------


 

(v)                                 such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(vi)                              a favorable opinion of DLA Piper LLP (US),
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit G and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

(vii)                           a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(viii)                        a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in
Sections 5.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(ix)                              a duly completed Compliance Certificate as of
the Closing Date, signed by a Responsible Officer of the Borrower;

 

(x)                                 evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

 

(xi)                              a Disbursement Instruction Agreement effective
as of the Agreement Date;

 

(xii)                           the Borrower shall have provided to the
Administrative Agent and each Lender the documentation and other information
requested by the Administrative Agent or such Lender in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act, in each case at least five (5) Business Days prior to
the Closing Date;

 

(xiii)                        at least five days prior to the Closing Date, each
Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have delivered to the Administrative Agent, and any
Lender requesting the same, a Beneficial Ownership Certification in relation to
such Loan Party or such Subsidiary, in each case at least five (5) Business Days
prior to the Closing Date; and

 

(xiv)                       such other assurances, certificates, documents,
consents or opinions as the Administrative Agent or the Required Lenders
reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

53

--------------------------------------------------------------------------------


 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of LIBOR Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality or Material Adverse Effect, in which case such representation or
warranty shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality or Material Adverse Effect,
in which case such representation or warranty shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in
Section 6.05(b) shall be deemed to refer to the most-recent statements furnished
pursuant to Section 7.01(b).

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 After giving effect to such proposed Credit
Extension, the Borrower shall be in compliance with Section 2.01(c).

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
LIBOR Loans) submitted by the Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 5.02(a), (b), and
(d) have been satisfied on and as of the date of the applicable Credit
Extension.

 

54

--------------------------------------------------------------------------------


 

Article VI.
Representations and Warranties

 

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

6.01                        Existence, Qualification and Power; Compliance with
Laws.  The Parent, the Borrower and each Subsidiary Guarantor (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) in the case of the Loan Parties, execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c) to the extent
that failure to do so would not have a Material Adverse Effect.

 

6.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

6.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
except for those that have been obtained, taken or made, as the case may be, and
those specified herein.

 

6.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws or general equitable principles relating to or
limiting creditors’ rights generally.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Parent as of the date thereof and their
results of operations for each period covered thereby in accordance with GAAP
consistently applied throughout the each period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness required
by GAAP to be reflected therein.

 

55

--------------------------------------------------------------------------------


 

(b)                                 The most recent unaudited consolidated
balance sheet of the Parent delivered pursuant to Section 7.01(b), and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Parent as of the date thereof and its results of
operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                                  From and after the date of the Audited
Financial Statements, and thereafter, from and after the date of the most recent
financial statements delivered pursuant to Section 7.01(a) or 7.01(b), there has
been no event or circumstance, either individually or in the aggregate, that has
had or would have a Material Adverse Effect.

 

6.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Company,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 6.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and there has been no adverse change in the status, or financial effect on any
Company, of the matters described on Schedule 6.06, which change could
reasonably be expected to have a Material Adverse Effect.

 

6.07                        No Default.  No Company is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

6.08                        Ownership of Property; Liens; Equity Interests. 
Each Subsidiary Guarantor has good record and marketable title in fee simple to,
or valid leasehold interests in, all Unencumbered Properties necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each applicable Subsidiary Guarantor has good record
and marketable fee simple title (or, in the case of Acceptable Ground Leases, a
valid leasehold) to the Unencumbered Property owned by such Subsidiary
Guarantor, subject only to Liens permitted by Section 8.01.  All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are fully paid and non-assessable and are owned by the applicable
holders free and clear of all Liens (other than Liens permitted by
Section 8.01).

 

6.09                        Environmental Compliance.

 

(a)                                 The Companies conduct in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Parent and the Borrower have reasonably concluded that,
except as specifically disclosed in Schedule 6.09, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 After due inquiry in accordance with good
commercial or customary practices to determine whether Contamination is present
on any Property, without regard to whether the Administrative Agent or any
Lender has or hereafter obtains any knowledge or report of the environmental
condition of such Property, except as may be indicated in environmental reports
delivered to the Administrative Agent and except to the extent the same could
not reasonably be

 

56

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect: (i) such Property has not been used
(A) for landfilling, dumping, or other waste or Hazardous Material disposal
activities or operations, or (B) for generation, storage, use, sale, treatment,
processing, or recycling of any Hazardous Material, or for any other use that
has resulted in Contamination, and in each case, to each Company’s knowledge, no
such use on any adjacent property occurred at any time prior to the date hereof;
(ii) there is no Hazardous Material, storage tank (or similar vessel) whether
underground or otherwise, sump or well currently on any Property; (iii) no
Company has received any notice of, or has knowledge of, any Environmental Claim
or any completed, pending, proposed or threatened investigation or inquiry
concerning the presence or release of any Hazardous Material on any Property or
any adjacent property or concerning whether any condition, use or activity on
any Property or any adjacent property is in violation of any Environmental
Requirement; (iv) the present conditions, uses, and activities on each Property
do not violate any Environmental Requirement and the use of any Property which
any Company (and each tenant and subtenant) makes and intends to make of any
Property complies and will comply with all applicable Environmental
Requirements; (v) no Property appears on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state, or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; (vi) no Company has ever applied for and been
denied environmental impairment liability insurance coverage relating to any
Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.

 

6.10                        Insurance.  The properties of the Loan Parties are
insured with financially sound and reputable insurance companies not Affiliates
of any Loan Party, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Loan Parties operate.

 

6.11                        Taxes.  The Companies have filed all material
Federal, state and other tax returns and reports required to be filed, and have
paid all material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP or which would not result in
a Material Adverse Effect.  There is no proposed tax assessment against any
Company that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement.

 

6.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Parent and the Borrower, nothing has occurred that would
prevent or cause the loss of such tax-qualified status.  The Parent and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding

 

57

--------------------------------------------------------------------------------


 

waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Parent and the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
would have a Material Adverse Effect.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or would have a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred, and
neither the Parent nor any ERISA Affiliate is aware of any fact, event or
circumstance that would constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Parent and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most-recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Parent nor any ERISA Affiliate knows of any facts or circumstances that would
cause the funding target attainment percentage for any such plan to drop below
60% as of the most-recent valuation date; (iv) neither the Parent nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, in each case, that would result in a liability, individually, or
in the aggregate, in excess of the Threshold Amount.

 

(d)                                 As of the Closing Date the Borrower is not
nor will be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans or the Commitments.

 

6.13                        Subsidiaries; Equity Interests.  As of the Closing
Date, the Parent and the Borrower have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 6.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Company in the amounts specified on
Part (a) of Schedule 6.13 free and clear of all Liens.  As of the Closing Date,
neither the Parent nor the Borrower has any direct or indirect Equity Interests
in any other Person other than those specifically disclosed in Part (b) of
Schedule 6.13.  All of the outstanding Equity Interests in each Subsidiary
Guarantor have been validly issued, are fully paid and non-assessable and are
owned by the applicable holders in the amounts specified on Part (c) of
Schedule 6.13 free and clear of all Liens.

 

6.14                        Margin Regulations; Investment Company Act.

 

(a)                                 Neither the Parent nor the Borrower is
engaged and will not engage, principally or as one of their important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.

 

(b)                                 None of the Parent, the Borrower, any Person
Controlling the Borrower, or any other Company is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

58

--------------------------------------------------------------------------------


 

6.15                        Disclosure.

 

(a)                                 The Parent and the Borrower have disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Company is subject, and all other
matters known to them, that, individually or in the aggregate, would have a
Material Adverse Effect.  The reports, financial statements, certificates or
other information furnished (whether in writing or orally) by or on behalf of
any Company to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or fail to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that (a) with respect to
projected financial information, the Parent and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made, and (b) with respect to any lease abstracts
provided by the Borrower, to the best of the Borrower’s knowledge, same will not
contain any material misstatement of fact or fail to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(b)                                 As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

 

6.16                        Compliance with Laws.  Each Company is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would have a Material Adverse Effect.

 

6.17                        Taxpayer Identification Number.  As of the date
hereof, each Loan Party’s true and correct U.S. taxpayer identification number
is set forth on Schedule 11.02.

 

6.18                        Intellectual Property; Licenses, Etc.  Each Loan
Party owns, or possesses the right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person except, in each case, where the failure to
do so would have a Material Adverse Effect.  To the best knowledge of each Loan
Party, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party infringes upon any rights held by any other Person
except where such infringement would not have a Material Adverse Effect.  Except
as specifically disclosed in Schedule 6.18, no claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of each Loan Party,
threatened, which, either individually or in the aggregate, would have a
Material Adverse Effect.

 

6.19                        Reserved.

 

6.20                        Solvency.  No Loan Party (a) has entered into the
transaction or executed this Agreement or any other Loan Document with the
actual intent to hinder, delay or defraud any creditor and (b) has not received
reasonably equivalent value in exchange for its obligations under the Loan
Documents.  After giving effect to any Loan, the fair saleable value of the Loan
Parties’ assets, taken as a whole, exceeds and will, immediately following the
making of any such Loan, exceed the Loan Parties’ total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities.  The Loan
Parties’ assets, taken

 

59

--------------------------------------------------------------------------------


 

as a whole, do not constitute unreasonably small capital to carry out their
business as conducted or as proposed to be conducted, nor will their assets
constitute unreasonably small capital immediately following the making of any
Loan.  The Loan Parties do not intend to incur debt and liabilities (including
contingent liabilities and other commitments) beyond their ability to pay such
debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by the Loan Parties and the amounts to be payable on or
in respect of obligations of the Loan Parties).  No petition under any Debtor
Relief Laws has been filed against any Loan Party in the last seven (7) years,
and neither the Borrower nor any other Loan Party in the last seven (7) years
has ever made an assignment for the benefit of creditors or taken advantage of
any insolvency act for the benefit of debtors.  No Loan Party is contemplating
either the filing of a petition by it under any Debtor Relief Laws or the
liquidation of all or a major portion of its assets or property (except for
dispositions permitted hereunder), and no Loan Party has knowledge of any Person
contemplating the filing of any such petition against it or any other Loan
Party.

 

6.21                        REIT Status of the Parent.  The Parent qualified as
a REIT commencing with its taxable year ending December 31, 2014 and will remain
qualified in each taxable year thereafter.

 

6.22                        Labor Matters.  There is (a) no significant unfair
labor practice complaint pending against any Company or, to the best of each
Company’s knowledge, threatened against any Company, before the National Labor
Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against any Company or, to best of any Company’s
knowledge, threatened against any Company which, in either case, would result in
a Material Adverse Effect, and (b) no significant strike, labor dispute,
slowdown or stoppage is pending against any Company or, to the best of any
Company’s knowledge, threatened against any Company which would result in a
Material Adverse Effect.

 

6.23                        Ground Lease Representation.

 

(a)                                 The applicable Subsidiary Guarantor has
delivered to the Administrative Agent true and correct copies of each Acceptable
Ground Lease to the extent requested by the Administrative Agent.

 

(b)                                 Each Acceptable Ground Lease is in full
force and effect.

 

6.24                        Unencumbered Properties.  To the Borrower’s
knowledge and except where the failure of any of the following to be true and
correct would not have a Material Adverse Effect:

 

(a)                                 Each Unencumbered Property complies with all
Laws, including all subdivision and platting requirements, without reliance on
any adjoining or neighboring property.  No Loan Party has received any notice or
claim from any Person that an Unencumbered Property, or any use, activity,
operation, or maintenance thereof or thereon, is not in compliance with any Law,
and has no knowledge of any such noncompliance except as disclosed in writing to
the Administrative Agent;

 

(b)                                 The Loan Parties have not directly or
indirectly conveyed, assigned, or otherwise disposed of, or transferred (or
agreed to do so) any development rights, air rights, or other similar rights,
privileges, or attributes with respect to an Unencumbered Property, including
those arising under any zoning or property use ordinance or other Laws;

 

(c)                                  All utility services necessary for the use
of each Unencumbered Property and the operation thereof for their intended
purpose are available at each Unencumbered Property;

 

60

--------------------------------------------------------------------------------


 

(d)                                 The current use of each Unencumbered
Property complies in all material respects with all applicable zoning
ordinances, regulations, and restrictive covenants affecting such Unencumbered
Property, all use restrictions of any Governmental Authority having jurisdiction
have been satisfied; and

 

(e)                                  No Unencumbered Property is the subject of
any pending or, to any Loan Party’s knowledge, threatened Condemnation or
material adverse zoning proceeding for which the Administrative Agent has not
been notified in accordance with Section 7.03(f).

 

6.25                        OFAC.   No Loan Party, nor, to the knowledge of any
Loan Party, any Related Party, (i) is currently the subject of any Sanctions,
(ii) is located, organized or residing in any Designated Jurisdiction, or
(iii) is or has been (within the previous five (5) years) engaged in any
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Designated Jurisdiction.  No Loan,
nor the proceeds from any Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Lead Arrangers or the
Administrative Agent) of Sanctions.  Each Loan Party, their respective officers
and, to the knowledge of the Parent and the Borrower, its respective directors,
employees and agents and any Related Party, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No
Credit Extension, use of the proceeds of any Credit Extension, or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.  Neither the making of the Credit Extensions hereunder nor the use of
the proceeds thereof will violate the Patriot Act, the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Each Loan Party is in compliance in all material respects with the
Patriot Act.

 

6.26                        EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:

 

7.01                        Financial Statements.  Each of the Parent and the
Borrower shall deliver to the Administrative Agent and each Lender, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

 

(a)                                 as soon as available, but in any event
within one hundred five (105) days after the end of each fiscal year of the
Parent (or, if earlier, fifteen (15) days after the date required to be filed
with the SEC without giving effect to any extension permitted by the SEC)
(commencing with the fiscal year ending December 31, 2018, a consolidated
balance sheet of the Parent as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in

 

61

--------------------------------------------------------------------------------


 

accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Parent (or, if earlier, five (5) days after
the date required to be filed with the SEC) (commencing with the fiscal quarter
ending June 30, 2018), a consolidated balance sheet of the Parent, the Borrower
and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Parent’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes

 

As to any information contained in materials furnished pursuant to Section 7.02,
the Parent and the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent and the Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

 

7.02                        Certificates; Other Information.

 

Each of the Parent and the Borrower shall deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, chief accounting officer, treasurer or controller of the Borrower
(which delivery may, unless the Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

 

(b)                                 promptly after any request by the
Administrative Agent, copies of any detailed audit opinions or review reports
submitted to the board of directors (or the audit committee of the board of
directors) of the Parent by independent accountants in connection with the
accounts or books of the Parent;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of publicly-held debt
securities of the Parent or the Borrower pursuant to the terms

 

62

--------------------------------------------------------------------------------


 

of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to Section 7.01 or any other clause of
this Section 7.02;

 

(e)                                  promptly, and in any event within five
(5) Business Days after receipt thereof by the Parent or the Borrower, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any material investigation
or other material inquiry by such agency regarding financial or other
operational results of any Company unless restricted from doing so by such
agency; and

 

(f)                                   promptly, such additional information
regarding the business, financial or corporate affairs of the Parent or the
Borrower or any Unencumbered Property, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower (A) files any such document with the Securities and
Exchange Commission’s EDGAR system (or any successor thereto) in a manner
accessible to the public at large or (B) posts such documents, or provides a
link thereto on the Parent and the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Parent and the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent and the Borrower with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Parent and the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent,
the Borrower or their Affiliates, or the respective Equity Interests of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ Equity Interests. The Parent and the
Borrower hereby agree that (w) all the Borrower Materials that are to be made
available to the Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking the Borrower Materials
“PUBLIC,” the Parent and the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Parent and the Borrower or their Equity Interests for purposes of United
States Federal and state securities laws (provided that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all the Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any the Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

63

--------------------------------------------------------------------------------


 

7.03                        Notices.  Each of the Parent and the Borrower shall,
upon becoming aware of same, promptly notify the Administrative Agent who shall
notify each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event which
has resulted or would result in liabilities of any Company in an aggregate
amount in excess of the Threshold Amount;

 

(d)                                 of any material litigation, arbitration or
governmental investigation or proceeding instituted or threatened in writing
against any Unencumbered Property, and any material development therein;

 

(e)                                  of any announcement by Moody’s, Fitch or
S&P of any change in a Debt Rating or in its “outlook” with respect to a Debt
Rating;

 

(f)                                   of any actual or threatened in writing
Condemnation or zoning proceeding of any portion of any Unencumbered Property,
any negotiations with respect to any such taking, or any material loss of or
substantial damage to any Unencumbered Property, in each case, except to the
extent that the same could not reasonably be expected to have a Material Adverse
Effect;

 

(g)                                  of any Casualty with respect to any
Unencumbered Property except to the extent that the same could not reasonably be
expected to have a Material Adverse Effect;

 

(h)                                 of any material permit, license, certificate
or approval required with respect to any Unencumbered Property that lapses or
ceases to be in full force and effect or any claim from any person that any
Unencumbered Property, or any use, activity, operation or maintenance thereof or
thereon, is not in compliance with any Law, in each case, except to the extent
that the same could not reasonably be expected to have a Material Adverse
Effect;

 

(i)                                     of any material change in accounting
policies or financial reporting practices by any Company, including any
determination by the Borrower referred to in Section 2.10(b); and

 

(j)                                    of any labor controversy pending or
threatened against any Company, and any material development in any labor
controversy except to the extent that the same could not reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and/or the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

7.04                        Payment of Obligations.  Each of the Parent and the
Borrower shall, and shall cause each other Loan Party to, pay and discharge as
the same shall become due and payable, all its obligations and liabilities,
including: (a) all tax liabilities, assessments and governmental charges or
levies upon a Loan Party or its properties or assets, unless the same are being
contested in good faith by appropriate

 

64

--------------------------------------------------------------------------------


 

proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Loan Party; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property other than Liens of the type
permitted under Sections 8.01(a) through (g); and (c) all Indebtedness, as and
when due and payable except, in each case, where the failure to do so would not
result in a Material Adverse Effect.

 

7.05                        Preservation of Existence, Etc.  Each of the Parent
and the Borrower shall, and shall cause each other Loan Party to (a) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not have a Material Adverse Effect; and (c) preserve or
renew all of its IP Rights, the non-preservation of which would have a Material
Adverse Effect.

 

7.06                        Maintenance of Properties.  Each of the Parent and
the Borrower shall, and shall cause each other Company to (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition except to the
extent the failure to do so would not result in a Material Adverse Effect;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not have a Material Adverse Effect;
(c) use the standard of care typical in the industry in the operation and
maintenance of its (i) Unencumbered Properties, and, (ii) as to its other
Properties except where the failure to do so would not have a Material Adverse
Effect; and (d) keep the Unencumbered Properties in good order, repair,
operating condition, and appearance, causing all necessary repairs, renewals,
replacements, additions, and improvements to be promptly made, and not allow any
of the Unencumbered Properties to be misused, abused or wasted or to deteriorate
(ordinary wear and tear excepted) except where the failure to do so would not
have a Material Adverse Effect.

 

7.07                        Maintenance of Insurance.  Each of the Parent and
the Borrower shall, and shall cause each other Company to, maintain with
financially sound and reputable insurance companies not Affiliates of any
Company, insurance (including flood insurance if available or required) with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

7.08                        Compliance with Laws; Beneficial Ownership
Regulations.  Each of the Parent and the Borrower shall, and shall cause each
other Subsidiary Guarantor to, (a) comply in all material respects with the
requirements of all Laws (including without limitation Anti-Corruption Laws and
applicable Sanctions) and all orders, writs, injunctions and decrees applicable
to it or to its business or property, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (ii) the failure
to comply therewith would not have a Material Adverse Effect, (b) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

 

7.09                        Books and Records.  Each of the Parent and the
Borrower shall, and shall cause each other Company to: (a) maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of each Company, as the case may be;
and (b) maintain such books of

 

65

--------------------------------------------------------------------------------


 

record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over any Company, as
the case may be.

 

7.10                        Inspection Rights.  Subject to the rights of
tenants, each of the Parent and the Borrower shall, and shall cause each other
Loan Party to, permit representatives and independent contractors of the
Administrative Agent and each Lender, at the expense of the Administrative Agent
or such Lender, to visit and inspect and photograph any Unencumbered Property
and any of its other properties, to examine its corporate, financial and
operating records, and all recorded data of any kind or nature, regardless of
the medium of recording including all software, writings, plans, specifications
and schematics, and make copies thereof or abstracts therefrom, and to discuss
its affairs, finances and accounts with its officers all at the expense of the
Borrower and at such reasonable times during normal business hours, upon
reasonable advance notice to the applicable Loan Party and no more often than
once in any period of twelve (12) consecutive months unless an Event of Default
has occurred and is continuing; provided that when an Event of Default has
occurred and is continuing the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice, subject to the rights of tenants.  Any
inspection or audit of the Unencumbered Properties or the books and records,
including recorded data of any kind or nature, regardless of the medium of
recording including software, writings, plans, specifications and schematics of
any Loan Party, or the procuring of documents and financial and other
information, by the Administrative Agent on behalf of itself or on behalf of the
Lenders shall be for the Administrative Agent’s and the Lenders’ protection
only, and shall not constitute any assumption of responsibility to any Loan
Party or anyone else with regard to the condition, construction, maintenance or
operation of the Unencumbered Properties nor the Administrative Agent’s approval
of any certification given to the Administrative Agent nor relieve any Loan
Party of the Borrower’s or any other Loan Party’s obligations.

 

7.11                        Use of Proceeds.  Each of the Parent and the
Borrower shall, and shall cause each other Company to, use the proceeds of the
Credit Extensions (a) to finance the acquisition of Properties, (b) to pay
operating and leasing expenses with respect to its Properties, and (c) for
general corporate purposes, in each case, not in contravention of any Law or of
any Loan Document.

 

7.12                        Environmental Matters.  Each of the Parent and the
Borrower shall, and shall cause each other Loan Party to:

 

(a)                                 Violations; Notice to the Administrative
Agent.  Use reasonable efforts to:

 

(i)                                     Keep the Unencumbered Properties free of
Contamination, except to the extent that any failure to do so could not
reasonably be expected to have a Material Adverse Effect;

 

(ii)                                  Promptly deliver to the Administrative
Agent a copy of each report pertaining to any Property or to any Loan Party
prepared by or on behalf of such Loan Party pursuant to a material violation of
any Environmental Requirement to the extent that the same could reasonably be
expected to have a Material Adverse Effect; and

 

(iii)                               As soon as practicable advise the
Administrative Agent in writing of any Environmental Claim or of the discovery
of any Contamination on any Unencumbered Property that could reasonably be
expected to have a Material Adverse Effect, as soon as any Loan Party first
obtains knowledge thereof, including a description of the nature and extent of
the Environmental Claim and/or Hazardous Material and all relevant
circumstances.

 

66

--------------------------------------------------------------------------------


 

(b)                                 Site Assessments and Information.  If the
Parent or the Borrower fails to comply with Section 7.12(a) or if any other
Event of Default shall have occurred and be continuing, then if requested by the
Administrative Agent, at the Borrower’s expense, deliver to the Administrative
Agent from time to time, but no more frequently than once per calendar year
unless an Event of Default exists, in each case within seventy five (75) days
after the Administrative Agent’s request, an Environmental Assessment
(hereinafter defined) made after the date of the Administrative Agent’s
request.  As used in this Agreement, the term “Environmental Assessment” means a
report of an environmental assessment of any or all Unencumbered Properties and
of such scope so as to be compliant with the guidelines established by the ASTM
(including the taking of soil borings and air and groundwater samples and other
above and below ground testing) as the Administrative Agent may reasonably
request to be performed by a licensed environmental consulting firm reasonably
acceptable to the Administrative Agent.  Each applicable Loan Party shall
cooperate with each consulting firm making any such Environmental Assessment and
shall supply to the consulting firm all information available to such Loan Party
to facilitate the completion of the Environmental Assessment.  If any Loan Party
fails to furnish the Administrative Agent within thirty (30) days after the
Administrative Agent’s request with a copy of an agreement with an acceptable
environmental consulting firm to provide such Environmental Assessment, or if
any Loan Party fails to furnish to the Administrative Agent such Environmental
Assessment within seventy five (75) days after the Administrative Agent’s
request, upon written notice to the Parent and the Borrower, the Administrative
Agent may cause any such Environmental Assessment to be made at the Borrower’s
expense and risk.  Subject to the rights of tenant, the Administrative Agent and
its designees are hereby granted access to the Unencumbered Properties upon
written notice, and a license which is coupled with an interest and irrevocable,
to make or cause to be made such Environmental Assessments.  The Administrative
Agent may disclose to any Governmental Authority, to the extent required by
Applicable Law, any information the Administrative Agent ever has about the
environmental condition or compliance of the Unencumbered Properties, but shall
be under no duty to disclose any such information except as may be required by
Law.  The Administrative Agent shall be under no duty to make any Environmental
Assessment of the Unencumbered Properties, and in no event shall any such
Environmental Assessment by the Administrative Agent be or give rise to a
representation that any Hazardous Material is or is not present on the
Unencumbered Properties, or that there has been or shall be compliance with any
Environmental Requirement, nor shall any Company or any other Person be entitled
to rely on any Environmental Assessment made by the Administrative Agent or at
the Administrative Agent’s request but the Administrative Agent shall deliver a
copy of such report to the Parent and the Borrower.  Neither the Administrative
Agent nor any Lender owes any duty of care to protect any Company or any other
Person against, or to inform them of, any Hazardous Material or other adverse
condition affecting the Unencumbered Properties.

 

(c)                                  Remedial Actions.  If any Contamination
which could reasonably be expected to have a Material Adverse Effect is
discovered on any Unencumbered Property at any time and regardless of the cause,
(i) promptly at the applicable Loan Parties’ sole expense, remove, treat, and
dispose of the Hazardous Material in compliance with all applicable
Environmental Requirements in addition to taking such other action as is
necessary to have the full use and benefit of such Unencumbered Property as
contemplated by the Loan Documents, and provide the Administrative Agent with
satisfactory evidence thereof; and (ii) if reasonably requested by the
Administrative Agent, provide to the Administrative Agent within thirty (30)
days of the Administrative Agent’s request a bond, letter of credit, or other
financial assurance, including self-assurance, evidencing to the Administrative
Agent’s satisfaction that all necessary funds are readily available to pay the
costs and expenses of the actions required by the preceding clause (i) and to
discharge any assessments or liens established against such Unencumbered
Property as a

 

67

--------------------------------------------------------------------------------


 

result of the presence of the Hazardous Material on the Unencumbered Property.
After completion of such remedial actions, the applicable Loan Party shall
promptly request regulatory approval, take all reasonable measures to expedite
issuance of such approval and upon receipt thereof deliver to the Administrative
Agent a letter indicating that no further action is required with respect to the
applicable Unencumbered Property or similar confirmation by the applicable
regulator that all required remedial action as stated above has been taken and
successfully completed to the satisfaction of the applicable regulator.  The
Loan Parties shall not be deemed to have satisfied their remedial obligations
under this provision until they have provided the Administrative Agent such
confirmation.

 

7.13                        Ground Leases.  Solely with respect to Unencumbered
Property, each of the Parent and the Borrower shall, and shall cause each other
Loan Party to:

 

(a)                                 Diligently perform and observe in all
material respects all of the terms, covenants, and conditions of any Acceptable
Ground Lease as tenant under such Acceptable Ground Lease; and

 

(b)                                 Promptly notify the Administrative Agent of
(i) the giving to the applicable Subsidiary Guarantor of any notice of any
default by such Subsidiary Guarantor under any Acceptable Ground Lease and
deliver to the Administrative Agent a true copy of each such notice within five
(5) Business Days of such Subsidiary Guarantor’s receipt thereof, and (ii) any
bankruptcy, reorganization, or insolvency of the landlord under any Acceptable
Ground Lease or of any notice thereof, and deliver to the Administrative Agent a
true copy of such notice within five (5) Business Days of the applicable
Subsidiary Guarantor’s receipt.

 

(c)                                  Exercise any individual option to extend or
renew the term of an Acceptable Ground Lease upon demand by the Administrative
Agent made at any time within thirty (30) days prior to the last day upon which
any such option may be exercised, and each applicable Subsidiary Guarantor
hereby expressly authorizes and appoints the Administrative Agent as its
attorney-in-fact to exercise any such option in the name of and upon behalf of
such Subsidiary Guarantor, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest.

 

If the applicable Subsidiary Guarantor shall default in the performance or
observance of any term, covenant, or condition of any Acceptable Ground Lease on
the part of such Subsidiary Guarantor and shall fail to cure the same prior to
the expiration of any applicable cure period provided thereunder, then the
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants, and conditions of such Acceptable Ground
Lease on the part of such Subsidiary Guarantor to be performed or observed on
behalf of such Subsidiary Guarantor, to the end that the rights of such
Subsidiary Guarantor in, to, and under such Acceptable Ground Lease shall be
kept unimpaired and free from default.  If the landlord under any Acceptable
Ground Lease shall deliver to the Administrative Agent a copy of any notice of
default under such Acceptable Ground Lease, then such notice shall constitute
full protection to the Administrative Agent for any action taken or omitted to
be taken by the Administrative Agent, in good faith, in reliance thereon.

 

7.14                        Unencumbered Properties.

 

(a)                                 Except where the failure to comply with any
of the following would not have a Material Adverse Effect, each of the Parent
and the Borrower shall, and shall use commercially reasonable efforts to cause
each other Loan Party or the applicable tenant, to:

 

68

--------------------------------------------------------------------------------


 

(i)                                     Pay all real estate and personal
property taxes, assessments, water rates or sewer rents, ground rents,
maintenance charges, impositions, and any other charges, including vault charges
and license fees for the use of vaults, chutes and similar areas adjoining any
Unencumbered Property, now or hereafter levied or assessed or imposed against
any Unencumbered Property or any part thereof (except those which are being
contested in good faith by appropriate proceedings diligently conducted);

 

(ii)                                  Promptly pay (or cause to be paid) when
due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with any Unencumbered Property (except those
which are being contested in good faith by appropriate proceedings diligently
conducted), and in any event never permit to be created or exist in respect of
any Unencumbered Property or any part thereof any other or additional Lien or
security interest other than Liens permitted by Section 8.01; and

 

(iii)                               Operate the Unencumbered Properties in a
good and workmanlike manner and in all material respects in accordance with all
Laws in accordance with such Loan Party’s prudent business judgment.

 

(b)                                 Except where the failure would not have a
material and adverse effect on the value of the Unencumbered Properties, taken
as whole, each of the Parent and the Borrower shall, and shall cause each other
Loan Party to, to the extent owned and controlled by a Loan Party, preserve,
protect, renew, extend and retain all material rights and privileges granted for
or applicable to each Unencumbered Property.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:

 

8.01                        Liens.  Each of the Parent and the Borrower shall
not, nor shall it permit any other Loan Party to, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any Unencumbered
Property, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 8.01;

 

(c)                                  Liens for taxes not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

69

--------------------------------------------------------------------------------


 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(g)                                  Liens securing judgments for the payment of
money not constituting an Event of Default under Section 9.01(i);

 

(h)                                 the rights of tenants under leases or
subleases not interfering with the ordinary conduct of business of such Person;

 

(i)                                     Liens securing obligations in the nature
of personal property financing leases for furniture, furnishings or similar
assets, Capital Leases Obligations and other purchase money obligations for
fixed or capital assets; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(ii) the obligations secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, and (iii) with respect to Capital Leases, such Liens do not at any
time extend to or cover any assets other than the assets subject to such Capital
Leases;

 

(j)                                    Liens securing obligations in the nature
of the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(k)                                 all Liens, encumbrances and other matters
disclosed in any owner’s title insurance policies or other title reports and
updated thereof accepted by the Administrative Agent; and

 

(l)                                     such other title and survey exceptions
as the Administrative Agent has approved in writing in the Administrative
Agent’s reasonable discretion.

 

8.02                        Indebtedness.  Each of the Parent and the Borrower
shall not, nor shall it permit any other Loan Party to, create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 8.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)                                  Guarantees of (i) the Borrower or the
Parent in respect of Indebtedness otherwise permitted hereunder of the Borrower
or any other Guarantor, (ii) the Parent or the Borrower, in respect of
Indebtedness otherwise permitted hereunder of any Non-Guarantor Subsidiary if,
in the

 

70

--------------------------------------------------------------------------------


 

case of any Guarantee pursuant to this clause (ii), (x) no Default shall exist
immediately before or immediately after the making of such Guarantee, and
(y) there exists no violation of the financial covenants set forth in
Section 8.14 hereunder on a pro forma basis after the making of such Guarantee,
and (iii) Non-Guarantor Subsidiaries made in the ordinary course of business;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

 

(e)                                  Indebtedness in respect of Capital Leases
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 8.01(i), and unsecured Indebtedness in the form
of trade payables incurred in the ordinary course of business; and

 

(f)                                   Indebtedness of the Borrower or the Parent
incurred or assumed after the date hereof that is either unsecured or is secured
by Liens on assets of the Parent or the Borrower (other than any Unencumbered
Property or the Equity Interests in any Loan Party); provided, such Indebtedness
shall be permitted under this Section 8.02(f) only if: (i) no Default shall
exist immediately before or immediately after the incurrence or assumption of
such Indebtedness, and (ii) there exists no violation of the financial covenants
set forth in Section 8.14 hereunder on a pro forma basis after the incurrence or
assumption of such Indebtedness.

 

8.03                        Investments.  Neither the Parent nor the Borrower
shall have and shall not permit the Companies’ to have any Investments other
than:

 

(a)                                 Investments in the form of cash or Cash
Equivalents;

 

(b)                                 Investments existing on the date hereof and
set forth on Schedule 6.13;

 

(c)                                  advances to officers, directors and
employees of the Borrower and Subsidiaries for travel, entertainment, relocation
and analogous ordinary business purposes;

 

(d)                                 Investments of the Guarantor and the
Borrower in the form of Equity Interests and investments of the Borrower in any
wholly-owned Subsidiary, and Investments of the Borrower directly in, or of any
wholly-owned Subsidiary in another wholly-owned Subsidiary which owns, real
property assets which are functional industrial, manufacturing,
warehouse/distribution and/or office properties located within the United
States, provided in each case the Investments held by the Borrower or Subsidiary
are in accordance with the provisions of this Section 8.03 other than this
Section 8.03(d);

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business;

 

(f)                                   Investments in non-wholly owned
Subsidiaries and Unconsolidated Affiliates;

 

(g)                                  Investments in mortgages and mezzanine
loans;

 

(h)                                 Investments in unimproved land holdings and
Construction in Progress;

 

71

--------------------------------------------------------------------------------


 

(i)                                     Investments by the Parent for the
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of the Parent or the Borrower now or hereafter outstanding to the
extent permitted under Section 8.06 below; and

 

(j)                                    Other Investments not to exceed at any
time ten percent (10%) of Total Asset Value.

 

8.04                        Fundamental Changes.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Event of Default has occurred
and is continuing or would result therefrom:

 

(a)                                 any Loan Party (other than the Parent or the
Borrower) may merge with (i) the Parent or the Borrower, provided that the
Parent or the Borrower, as applicable, shall be the continuing or surviving
Person, or (ii) any other Loan Party, or (iii) any other Person, provided that
if it owns an Unencumbered Property and is not the surviving entity, then such
Property shall cease to be an Unencumbered Property;

 

(b)                                 any Loan Party (other than the Parent or the
Borrower) may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Loan Party;

 

(c)                                  any Loan Party may Dispose of a Property
owned by such Loan Party in the ordinary course of business and for fair value;
and

 

(d)                                 the Parent or the Borrower may merge or
consolidate with another Person so long as either the Parent or the Borrower, as
the case may be, is the surviving entity, shall remain in pro forma compliance
with the covenants set forth in Section 8.14 below after giving effect to such
transaction, and the Borrower shall have given the Administrative Agent at least
fifteen (15) Business Days’ prior written notice of such merger or
consolidation, such notice to include a certification as to the pro forma
compliance referenced above, with the Borrower agreeing to provide such other
financial information as the Administrative Agent shall reasonably request in
order to verify such pro forma compliance.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.05                        Dispositions.  Each of the Parent, the Borrower or
any Loan Party shall not make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Any other Dispositions of Properties or
other assets in an arm’s length transaction; provided that the Borrower and the
Parent will remain in pro forma compliance with the covenants set forth in
Section 8.14 after giving effect to such transaction.

 

72

--------------------------------------------------------------------------------


 

8.06                        Restricted Payments.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Company to, directly or
indirectly, declare or make, directly or indirectly, any Restricted Payment
other than (a) Minimum Distributions, (b) Restricted Payments made by any
Company to the Borrower or the Parent, or (c)  provided no Event of Default
shall have occurred and be continuing at the time of such payment or would
result therefrom, other Restricted Payments.

 

8.07                        Change in Nature of Business.  Except for
Investments permitted under Section 8.03, each of the Parent and the Borrower
shall not, nor shall it permit any other Loan Party to, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by the Companies on the date hereof or any business
substantially related or incidental thereto.

 

8.08                        Transactions with Affiliates.  Each of the Parent
and the Borrower shall not, nor shall it permit any other Loan Party to,
directly or indirectly, enter into any transaction of any kind with any
Affiliate of a Company, whether or not in the ordinary course of business, other
than on fair and reasonable terms substantially as favorable to such Loan Party
as would be obtainable by such Company at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.

 

8.09                        Burdensome Agreements.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly enter into any Contractual Obligation (other than this Agreement or
any other Loan Document) that directly or indirectly prohibits any Company from
(a) creating or incurring any Lien on any Unencumbered Property unless
simultaneously therewith such Unencumbered Property ceases to be an Unencumbered
Property, other than restrictions or conditions set forth in the Note Purchase
Agreements, the Credit Agreements and, to the extent such restrictions or
conditions are customary for such Indebtedness, any other agreements governing
Indebtedness permitted under Section 8.02, in each case, which restrictions are
no more restrictive, taken as a whole than the comparable restrictions and
conditions set forth in this Agreement as determined in the good faith judgment
of the Borrower, (b) other than restrictions or conditions set forth in the Note
Purchase Agreements, the Credit Agreements and, to the extent such restrictions
or conditions are customary for such Indebtedness, any other agreements
governing Indebtedness permitted under Section 8.02, in each case, which
restrictions are no more restrictive, taken as a whole than the comparable
restrictions and conditions set forth in this Agreement as determined in the
good faith judgment of the Borrower, limiting the ability (i) of any Subsidiary
to make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(c) requiring the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

8.10                        Use of Proceeds.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Company to, directly or
indirectly, use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.  The Borrower shall
not request any Credit Extension, shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents do not use the proceeds of any Credit Extension (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (ii) in any manner that would result in the violation of
any applicable Sanctions.

 

73

--------------------------------------------------------------------------------


 

8.11                        Unencumbered Properties; Ground Leases.  Each of the
Parent and the Borrower shall not, nor shall it permit any other Loan Party to,
directly or indirectly:

 

(a)                                 Use or occupy or conduct any activity on, or
knowingly permit the use or occupancy of or the conduct of any activity on any
Unencumbered Properties by any tenant, in any manner which violates any Law or
which constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with Section 7.07 commercially unreasonable (including
by way of increased premium);

 

(b)                                 [Reserved];

 

(c)                                  Without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), (i) impose any material easement, restrictive covenant, or encumbrance
upon any Unencumbered Property, (ii) execute or file any subdivision plat or
condominium declaration affecting any Unencumbered Property, or (iii) consent to
the annexation of any Unencumbered Property to any municipality;

 

(d)                                       Do any act, or suffer to be done any
act by any Company or any of its Affiliates, which would reasonably be expected
to materially decrease the value of any Unencumbered Property (including by way
of negligent act);

 

(e)                                        [Reserved];

 

(f)                                         Allow there to be fewer than
twenty-five (25) Unencumbered Properties as of any date of determination;

 

(g)                                        Allow the Total Asset Value of the
Unencumbered Properties to be less than One Hundred Fifty Million Dollars
($150,000,000.00);

 

(h)                                       Without the prior consent of the
Lenders (which consent shall not be unreasonably withheld or delayed), surrender
the leasehold estate created by any Acceptable Ground Lease or terminate or
cancel any Acceptable Ground Lease or materially modify, change, supplement,
alter, or amend any Acceptable Ground Lease, either orally or in writing, in
each case, to the extent such event would reasonably be expected to be
materially adverse to the interests of the Lenders; and

 

(i)                                           Enter into any Contractual
Obligations related to any Unencumbered Property providing for the payment a
management fee (or any other similar fee) to anyone other than a Company if,
with respect thereto, the Administrative Agent has reasonably required that such
fee be subordinated to the Obligations in a manner satisfactory to the
Administrative Agent, and an acceptable subordination agreement has not yet been
obtained.

 

8.12                        Environmental Matters.  Each of the Parent and the
Borrower shall not knowingly directly or indirectly:

 

(a)                                 Cause, commit, permit, or allow to continue
(i) any violation of any Environmental Requirement by or with respect to any
Unencumbered Property or

 

74

--------------------------------------------------------------------------------


 

any use of or condition or activity on any Unencumbered Property, or (ii) the
attachment of any environmental Liens on any Unencumbered Property, in each
case, that could reasonably be expected to have a Material Adverse Effect;

 

(b)                                 Place, install, dispose of, or release, or
cause, permit, or allow the placing, installation, disposal, spilling, leaking,
dumping, or release of, any Hazardous Material on any Unencumbered Property in
any manner that could reasonably be expected to have a Material Adverse Effect;
and

 

(c)                                  Use any Hazardous Material on any
Unencumbered Property except in such a manner which could not reasonably be
expected to have a Material Adverse Effect.

 

8.13                        Negative Pledge; Indebtedness.  Each of the Parent
and the Borrower shall not permit:

 

(a)                                 The Equity Interests of the Borrower held by
the Parent to be subject to any Lien.

 

(b)                                 Any Person (other than the Parent or the
Borrower) that directly or indirectly owns Equity Interests in any Subsidiary
Guarantor to (i) incur any Indebtedness (whether Recourse Indebtedness or
Non-Recourse Indebtedness) (other than Indebtedness listed on Schedule 8.13 and
Additional Permitted Indebtedness), (ii) provide Guarantees to support
Indebtedness (other than Indebtedness listed on Schedule 8.13 and Additional
Permitted Indebtedness), or (iii) have its Equity Interests subject to any Lien
or other encumbrance (other than in favor of the Administrative Agent).

 

(c)                                  Any Subsidiary Guarantor that owns an
Unencumbered Property to (i) incur any Indebtedness (whether Recourse
Indebtedness or Non-Recourse Indebtedness) (other than the
Obligations, Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness) or (ii) provide Guarantees to support Indebtedness (other than the
Obligations, Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness).

 

8.14                        Financial Covenants.  The Parent shall not, directly
or indirectly, permit:

 

(a)                                 Maximum Consolidated Leverage Ratio. As of
the last day of any fiscal quarter, the Consolidated Leverage Ratio to exceed
sixty percent (60%); provided that, if any Material Acquisition shall occur and
the Consolidated Leverage Ratio shall have been less than sixty percent (60%)
for at least one full fiscal quarter immediately preceding the proposed
Consolidated Leverage Ratio Covenant Holiday, then, at the election of the
Borrower upon delivery of prior written notice to the Administrative Agent,
concurrently with or prior to the delivery of a Compliance Certificate pursuant
to Section 7.02(a), and provided that no Default or Event of Default shall have
occurred and be continuing, the maximum Consolidated Leverage Ratio covenant
level shall be increased to sixty-five (65%) for the fiscal quarter in which
such Material Acquisition is consummated and the three (3) fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition is
consummated (any such increase a “Consolidated Leverage Ratio Covenant
Holiday”); provided further that not more than two (2) Consolidated Leverage
Ratio Covenant Holidays may be elected by the Borrower during the term of this
Agreement;

 

(b)                                 Maximum Secured Leverage Ratio. As of the
last day of any fiscal quarter, the Secured Leverage Ratio to exceed forty
percent (40%);

 

75

--------------------------------------------------------------------------------


 

(c)                                  Maximum Unencumbered Leverage Ratio.  As of
the last day of any fiscal quarter, the Unencumbered Leverage Ratio to exceed
sixty percent (60%); provided that, if any Material Acquisition shall occur and
the Unencumbered Leverage Ratio shall have been less than sixty percent (60%)
for at least one full fiscal quarter immediately preceding the proposed
Unencumbered Leverage Ratio Covenant Holiday, then, at the election of the
Borrower upon delivery of prior written notice to the Administrative Agent,
concurrently with or prior to the delivery of a Compliance Certificate pursuant
to Section 7.02(a), and provided that no Default or Event of Default shall have
occurred and be continuing, the maximum Unencumbered Leverage Ratio covenant
level shall be increased to sixty-five (65%) for the fiscal quarter in which
such Material Acquisition is consummated and the three (3) fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition is
consummated (any such increase an “Unencumbered Leverage Ratio Covenant
Holiday”); provided further that not more than two (2) Unencumbered Leverage
Ratio Covenant Holidays may be elected by the Borrower during the term of this
Agreement;

 

(d)                                 [Reserved];

 

(e)                                  Minimum Fixed Charge Ratio.  As of the last
day of any fiscal quarter, the Fixed Charge Ratio for the Parent, on a
consolidated basis, for the fiscal quarter then ended, annualized, to be less
than or equal to 1.5 to 1.0; and

 

(f)                                   Minimum Unsecured Interest Coverage Ratio.
As of the last day of any fiscal quarter, the Unsecured Interest Coverage Ratio
for the Parent, on a consolidated basis, for the fiscal quarter then ended,
annualized, to be less than or equal to 1.75 to 1.00.

 

Article IX.
Events of Default and Remedies

 

9.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan, or (ii) within five (5) days after the same becomes due,
any interest on any Loan due hereunder, except that there shall be no grace
period for interest due on any applicable Maturity Date, or (iii) within ten
(10) days after notice from the Administrative Agent, any other amount payable
to the Administrative Agent or any Lender hereunder or under any other Loan
Document except that there shall be no grace period for any amount due on any
Maturity Date; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.11 or Article VIII (other than Sections 8.11 (a) and (c), or 8.13) or
the Parent fails to perform or observe any term, covenant or agreement contained
in the Parent Guaranty or any Subsidiary Guarantor fails to perform or observe
any term, covenant or agreement contained in the Subsidiary Guaranty; or

 

(c)                                  Performance.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02, or 7.03, and such failure continues unremedied for ten
(10) Business Days after such failure has occurred; or

 

(d)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a), (b), or (c) above) contained in any Loan Document on its part to
be performed or observed and such failure continues unremedied for thirty (30)
days

 

76

--------------------------------------------------------------------------------


 

after the earlier of notice from the Administrative Agent or the actual
knowledge of the Loan Party, and in the case of a default that cannot be cured
within such thirty (30) day period despite the Borrower’s diligent efforts but
is susceptible of being cured within ninety (90) days of the Borrower’s receipt
of the Administrative Agent’s original notice, then the Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of ninety (90) days from the Borrower’s receipt of the Administrative
Agent’s original notice, subject in each instance to the Borrower’s remedial
rights under Section 7.12(c); or

 

(e)                                  Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading when made or deemed made and shall not be cured
or remedied so that such representation, warranty, certification or statement of
fact is no longer incorrect or misleading within ten (10) days after the earlier
of notice from the Administrative Agent or the actual knowledge of any Loan
Party thereof; or

 

(f)                                   Cross-Default.  (i) Any Company (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), after the expiration of any
applicable grace periods, in respect of any Indebtedness or Guarantee (other
than (x) Indebtedness hereunder, and (y) Indebtedness under Swap Contracts)
having an aggregate principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness or more than the Threshold Amount to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Company is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Company is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or

 

(g)                                  Insolvency Proceedings, Etc.  Any Loan
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(h)                                 Inability to Pay Debts; Attachment.  (i) the
Parent or the Borrower becomes unable to pay its debts as they become due, or
any Loan Party admits in writing its inability or

 

77

--------------------------------------------------------------------------------


 

fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Loan Party and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(i)                                     Judgments.  There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(j)                                    ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
result in liability of any Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Parent or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(k)                                 Invalidity of Loan Documents.  Any Loan
Document at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect in all material
respects; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document, except as expressly
permitted hereunder; or

 

(l)                                     REIT Status of the Parent.  The Parent
ceases to be treated as a REIT or the Parent Shares shall fail to be listed and
traded on the New York Stock Exchange; or

 

(m)                             Change of Control.  There occurs any Change of
Control.

 

9.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents;

 

78

--------------------------------------------------------------------------------


 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

9.03                        Application of Funds.  After the exercise of
remedies provided for in Section 9.02 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.16, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders,
in proportion to the respective amounts described in this clause Third payable
to them;

 

Fourth, to payment of that portion of the Obligations constituting (x) unpaid
principal of the Loans and (y) payment obligations then owing to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender (“Specified Derivatives Providers”) arising from, by virtue of, or
pursuant to any Swap Contract, other than any Excluded Swap Obligation, that
relates solely to the Obligations, ratably among the Lenders and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations owing to Specified Derivatives
Providers shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

 

Article X.
The Administrative Agent

 

10.01                 Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, neither the Borrower nor any other Loan
Party shall have rights as

 

79

--------------------------------------------------------------------------------


 

a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” (or any other similar term) herein or in
any other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

10.02                 Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

10.03                 Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

 

80

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                 Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

10.05                 Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

10.06                 Resignation of the Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to the reasonable approval of the Borrower (with any Lender or affiliate
of a Lender being deemed approved, unless such Lender is a Defaulting Lender,
and which approval shall not be required if an Event Default shall be in
existence), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed,

 

81

--------------------------------------------------------------------------------


 

such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as the Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as the
Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
pledge security held by the Administrative Agent on behalf of the Lenders under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as the Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) the Administrative Agent (other than any
rights to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as the Administrative Agent.

 

10.07                 Non-Reliance on the Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

10.08                 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Bookrunners or co-Syndication
Agents listed on the cover page hereof shall have any

 

82

--------------------------------------------------------------------------------


 

powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender hereunder.

 

10.09                 The Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

10.10                 Guaranty Matters.  Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under a Guaranty pursuant to the terms of this Agreement.

 

Article XI.
Miscellaneous

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 5.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to
Section 2.01(b) or 9.02) without the written consent of such Lender;

 

83

--------------------------------------------------------------------------------


 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to a Lender or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)                                 reduce or forgive the principal of, or the
rate of interest specified herein on, any Loan, or (subject to clause (iii) of
the second proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate,” waive any
obligation of the Borrower to pay interest at the Default Rate, or change the
manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder;

 

(e)                                  change Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of the Lenders required to amend, waive or otherwise
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
value of the Guaranties without the written consent of each Lender;

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.  All
communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof.

 

84

--------------------------------------------------------------------------------


 

11.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY

 

85

--------------------------------------------------------------------------------


 

OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages) resulting therefrom.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to the Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its Equity Interests for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by the Administrative Agent and
the Lenders.  The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges

 

86

--------------------------------------------------------------------------------


 

herein provided and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  Each Loan Party shall
jointly and severally pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including (a) the reasonable fees,
charges and disbursements of counsel for the Administrative Agent; (b) fees and
charges of each consultant, inspector, and engineer; (c) uniform commercial code
searches; (d) judgment and tax lien searches for the Borrower and each
Guarantor; (e) escrow fees; and (f) documentary taxes, in connection with the
initial syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii)  all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender (only if a Default shall be in existence)),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided, however that the Borrower shall
not be required to pay the expenses of more than one law firm acting as counsel
for the Lenders (in addition to expenses for any appropriate local or special
counsel) in connection with such workout or enforcement to the extent the
Lenders reasonably determine that joint representation is appropriate under the
circumstances.

 

(b)                                 Indemnification.  The Parent and the
Borrower shall jointly and severally indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
resulting from any action, suit, or proceeding relating to (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or

 

87

--------------------------------------------------------------------------------


 

instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Damages related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (w) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Related Party of such Indemnitee, (x) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, (y) for which an Indemnitee has been compensated pursuant to the
terms of this Agreement or the Fee Letters, or (z) to the extent based upon
contractual obligations of such Indemnitee owing by such Indemnitee to any third
party which are not expressly set forth in this Agreement.

 

(c)                                  Reserved.

 

(d)                                 Reimbursement by the Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by the Loan
Parties to the Administrative Agent (or any sub-agent thereof), or any Related
Party of any of the foregoing (and without limiting their obligation to do so),
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s Applicable Percentage) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent), in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(e)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any

 

88

--------------------------------------------------------------------------------


 

information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(f)                                   Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(g)                                  Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments, and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent (without relieving the
Borrower of its obligation to make any such payment so required), plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by the Lenders.  Any Lender may,
at no cost or expense to any Loan Party (except as provided in Section 11.13),
at any time assign to one or more assignees all

 

89

--------------------------------------------------------------------------------


 

or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned (but any such
assignment shall be of a pro rata interest in each of the Loans; and

 

(B)                               in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 and
shall be an assignment of a pro rata interest in each of the Loans, and the
amount assigned to the Eligible Assignee shall not be less than $5,000,000,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund
or to any Federal Reserve Bank or other central bank authority or comparable
agency having jurisdiction over such Lender; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a

 

90

--------------------------------------------------------------------------------


 

Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Parent or the Borrower or any of their
Affiliates or Subsidiaries, or (B) without the consent of the Administrative
Agent and the Borrower, to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural person, or
(D) without the consent of the Borrower, to any Excluded Party.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not

 

91

--------------------------------------------------------------------------------


 

comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, an Excluded
Party, a Defaulting Lender or the Parent or the Borrower or any of their
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement. 
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 11.04(d) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation than the Lender from whom it acquired the applicable participation
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal

 

92

--------------------------------------------------------------------------------


 

amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank authority or comparable agency having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(f)                                   Reserved.

 

(g)                                  USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process so
long as the Administrative Agent and any Lender, as the case may be, requests
confidential treatment of such Information to the extent permitted by Law
(provided that the requesting Administrative Agent or Lender shall not be
responsible for the failure by any such party to keep the Information
confidential), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 3.06(c),
Section 11.13 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i)  any rating agency in connection
with rating the Borrower or

 

93

--------------------------------------------------------------------------------


 

its Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower provided that the
source of such information was not at the time known to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such Information.  For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

11.08                 Right of Setoff.   If an Event of Default shall have
occurred and be continuing and the Administrative Agent and the Required Lenders
shall have consented in writing thereto, each Lender and each of their
respective Affiliates (including, for the avoidance of doubt, any Specified
Derivatives Providers) is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the

 

94

--------------------------------------------------------------------------------


 

maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents , and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, by email with a pdf copy attached, or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

11.13                 Replacement of the Lenders.  If the Borrower is entitled
to replace a Lender pursuant to the provisions of Section 3.06, or if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01, 3.04 and 3.05) and
obligations under this Agreement and

 

95

--------------------------------------------------------------------------------


 

the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

(e)                                  A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE

 

96

--------------------------------------------------------------------------------


 

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARENT, THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 PROVIDED THAT, IN THE CASE OF SERVICE ON ANY LOAN PARTY A COPY IS
ALSO DELIVERED TO JEFFREY SULLIVAN, GENERAL COUNSEL FOR PARENT AND BORROWER. 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.15                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Parent, the Borrower, and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i)(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lead Arrangers are arm’s-length commercial
transactions between the Parent, the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lead Arrangers, on the other hand, (B) each of the Parent, the Borrower, and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and

 

97

--------------------------------------------------------------------------------


 

conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii)(A) each of the Administrative Agent, the Lead Arrangers and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Parent, the Borrower, any other
Loan Party, or any of their respective Affiliates, or any other Person and
(B) the Administrative Agent, the Lead Arrangers and the Lender have no
obligation to the Parent, the Borrower, any other Loan Party, or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Parent, the
Borrower, the other Loan Parties, and their respective Affiliates, and the
Administrative Agent, the Lead Arrangers and the Lenders have no obligation to
disclose any of such interests to the Parent, the Borrower, any other Loan
Party, or any of their respective Affiliates.  To the fullest extent permitted
by Law, each of the Parent, the Borrower, and the other Loan Parties hereby
waives and releases any claims that it may have against the Administrative Agent
and the Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

11.16                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures , the electronic matching or assignment terms and contract
formations on electronic platforms approved by the Administrative Agent or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.17                 USA PATRIOT ACT.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record certain information
that identifies individuals or business entities which open an “account” with
such financial institution, which information includes the name, address, and
tax identification number of the Borrower and such other identification
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act and
comply with federal law.  An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product. the Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

11.18                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

98

--------------------------------------------------------------------------------


 

11.19                 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

11.20                 Certain ERISA Matters.

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement;

 

99

--------------------------------------------------------------------------------


 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that:

 

(i)                                     none of the Administrative Agent, any
Lead Arranger nor any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker- dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, each Lead Arranger or their respective
Affiliates for investment advice (as

 

100

--------------------------------------------------------------------------------


 

opposed to other services) in connection with the Loans, the Commitments or this
Agreement.

 

(c)                                  The Administrative Agent and each Lead
Arranger hereby informs the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

By:

/s/ William R. Crooker

 

Name:

William R. Crooker

 

Title:

Authorized Officer

 

 

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ William R. Crooker

 

Name:

William R. Crooker

 

Title:

Authorized Officer

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent and a Lender

 

 

 

By:

/s/ D. Bryan Gregory

 

Name:

D. Bryan Gregory

 

Title:

Managing Director

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Kelsey O’Neil

 

Name:

Kelsey O’Neil

 

Title:

VP, Portfolio Manager

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Peter Ilovic

 

Name:

Peter Ilovic

 

Title:

Vice President

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ John R. Roach, Jr.

 

Name:

John R. Roach, Jr.

 

Title:

Senior Vice President

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

Name:

Paul E. Burgan

 

Title:

Vice President

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Brian Welch

 

Name:

Brian Welch

 

Title:

SVP Team Lead

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ James Armstrong

 

Name:

James Armstrong

 

Title:

CRE Lending Manager / SVP

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Sheena Lee

 

Name:

Sheena Lee

 

Title:

Authorized Signatory

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ David Heller

 

Name:

David Heller

 

Title:

SVP

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Edwards

 

Name:

Mark Edwards

 

Title:

Senior Vice President

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin Fennell

 

Name:

Kevin Fennell

 

Title:

Director

 

STAG 2018 Term Loan Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

Wells Fargo Bank, National Association

 

$

20,500,000

 

11.714285715

%

Bank of America, N.A.

 

$

20,500,000

 

11.714285715

%

Capital One, National Association

 

$

17,500,000

 

10.000000000

%

PNC Bank, National Association

 

$

17,500,000

 

10.000000000

%

Regions Bank

 

$

17,500,000

 

10.000000000

%

TD Bank, N.A.

 

$

17,500,000

 

10.000000000

%

Raymond James Bank, N.A.

 

$

15,000,000

 

8.571428571

%

Royal Bank of Canada

 

$

15,000,000

 

8.571428571

%

U.S. Bank National Association

 

$

15,000,000

 

8.571428571

%

Branch Banking and Trust Company

 

$

10,000,000

 

5.714285714

%

BMO Harris Bank N.A.

 

$

9,000,000

 

5.142857143

%

Total

 

$

175,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:               ,    

 

To:                             Wells Fargo Bank, National Association, as the
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of July 26, 2018
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), STAG Industrial, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as the Administrative Agent.

 

The undersigned hereby requests (select one):
o                                    A Committed Borrowing of Committed Loans
o                                    A conversion or continuation of Committed
Loans

 

1.                                      On                              (a
Business Day).

 

2.                                      In the amount of $                    .

 

3.                                      Comprised of
                                .

 

[Type of Loan requested]

 

4.                                      For LIBOR Loans:  with an Interest
Period of [one (1)][two (2)][three (3)][six (6)] month(s).

 

The Borrowing, if any, requested herein complies with the applicable provisions
of Section 2.01 of the Agreement.

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

A - 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Committed Loan from time to time made by the Lender to the
Borrower under that certain Term Loan Agreement, dated as of July 26, 2018 (as
amended, restated, extended, supplemented, or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, STAG Industrial, Inc., a Maryland
corporation and the sole member of the sole general partner of the Borrower, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as the Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranties.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Committed Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Committed Loans
and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

*******

 

B - 1

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

Signature Page

to Note

 

B - 2

--------------------------------------------------------------------------------


 

COMMITTED LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B - 3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:        ,    

 

To:                             Wells Fargo Bank, National Association, as the
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of July 26, 2018
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), STAG Industrial, Inc., a Maryland
corporation and the sole general partner of the Borrower (the “Parent”), the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as the Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                 of the Parent, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Parent, for itself and as general
partner of the Borrower, and that:

 

[Use the following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Parent has delivered the year-end
audited financial statements required by Section 7.01(a) of the Agreement for
the fiscal year of the Parent ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use the following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Parent has delivered the unaudited
financial statements required by Section 7.01(b) of the Agreement for the fiscal
quarter of the Parent ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Companies in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Companies during the accounting period covered
by such financial statements.

 

3.                                      A review of the activities of the
Companies during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Companies performed and observed all of their Obligations under the Loan
Documents, and

 

[select one:]

 

[during such fiscal period each Company has performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

 

C - 1

--------------------------------------------------------------------------------


 

—or—

 

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

 

4.                                      The representations and warranties of
the Parent and the Borrower contained in Article VI of the Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in Section 6.05(b) shall be deemed to refer to the most-recent
statements furnished pursuant to Section 7.01(b) of the Agreement, in each case,
including the statements delivered in connection with this Compliance
Certificate.

 

5.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                          , 20        .

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

C - 2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.                                        Section 8.14(a) — Maximum Consolidated
Leverage Ratio.

 

A.                      Consolidated Total Debt as of the Statement Date:

$

B.                      Total Asset Value as of the Statement Date (See
Schedule 2):

$

C.                      Consolidated Leverage Ratio (Line I.A divided by Line
I.B):

                    %

Maximum permitted:

60%

 

 

II.                                   Section 8.14(b) — Maximum Secured Leverage
Ratio.

 

A.                      Secured Indebtedness as of the Statement Date:

$

B.                      Total Asset Value as of the Statement Date (See
Schedule 2):

$

C.                      Secured Leverage Ratio (Line II.A divided by Line II.B):

                    %

Maximum permitted:

40%

 

 

III.                              Section 8.14(c) — Maximum Unencumbered
Leverage Ratio.

 

A.                      Unsecured Indebtedness as of the Statement Date:

$

B.                      Unencumbered Asset Value as of the Statement Date (See
Schedule 2):

$

C.                      Unencumbered Leverage Ratio (Line III.A divided by Line
III.B):

                    %

Maximum permitted:

60%

Maximum permitted:

7.5%

 

 

IV.                               Section 8.14(e) — Minimum Fixed Charge Ratio.

 

A.                      Consolidated EBITDA for the four (4) fiscal quarters
ending on the Statement Date (the “Subject Period”) (See Schedule 2):

$

B.                      Consolidated Fixed Charges for the Subject Period (See
Schedule 2):

$

C.                      Fixed Charge Ratio (Line IV.A. divided by Line IV.B):

                to 1

Minimum required:

1.5 to 1.0

 

 

V.                                    Section 8.14(f) — Minimum Unsecured
Interest Coverage Ratio.

 

A.                      Unencumbered Adjusted NOI (See Schedule 2):

$

B.                      Unsecured Interest Expense (See Schedule 2):

$

C.                      Unsecured Interest Coverage Ratio (Line V.A divided by
Line V.B):

$

Minimum required:

1.75 to 1.00

 

C - 3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

CALCULATION OF TOTAL ASSET VALUE, UNENCUMBERED ASSET VALUE, CONSOLIDATED EBITDA,
CONSOLIDATED FIXED CHARGES, UNENCUMBERED ADJUSTED NOI, UNSECURED INTEREST
EXPENSE, ETC.

(all in accordance with the definition for such term
as set forth in the Agreement)

 

[Provide Various Calculations]

 

C - 4

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement defined below, receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all such
outstanding rights and obligations of [the Assignor][the respective Assignors]
with respect to the Loans described below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Term Loan Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                 Select as appropriate.

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

D-1 - 1

--------------------------------------------------------------------------------


 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                          STAG Industrial Operating
Partnership, L.P., a Delaware limited partnership

 

4.                                      Administrative Agent: Wells Fargo Bank,
National Association, as the administrative agent under the Term Loan Agreement

 

5.                                      Term Loan Agreement:  Term Loan
Agreement, dated as of July 26, 2018 (as amended, restated, extended,
supplemented, or otherwise modified in writing from time to time, the “Term Loan
Agreement”), among the Borrower, STAG Industrial, Inc., Maryland corporation
(the “Parent”), the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as the Administrative Agent

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Loans
for all
Lenders(7)

 

Amount of
Loans
Assigned

 

Percentage
Assigned of
Loans(8)

 

CUSIP
Number

 

 

 

 

 

$

      

 

$

            

 

 

%

 

 

 

 

 

 

$

      

 

$

            

 

 

%

 

 

 

 

 

 

$

      

 

$

            

 

 

%

 

 

 

[7.                                  Trade Date:                              
                  ](9)

 

Effective Date:                   , 20   [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

(6)                                 List each Assignee, as appropriate.

(7)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(8)                                 Set forth, to at least 9 decimals, as a
percentage of the Loans of all Lenders thereunder.

(9)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

D-1 - 2

--------------------------------------------------------------------------------


 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-1 - 3

--------------------------------------------------------------------------------


 

[Consented to and](10) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Term Loan Agreement.

 

D-1 - 4

--------------------------------------------------------------------------------


 

[Consented to:](11)

 

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability

 

 

company, its General Partner

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Authorized Officer

 

 

--------------------------------------------------------------------------------

(11)                          To be added only if the consent of Borrower and/or
other parties is required by the terms of the Term Loan Agreement.

 

D-1 - 5

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Term Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Term Loan Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii) and (v) of the Term Loan Agreement (subject to such
consents, if any, as may be required under Section 11.06(b)(iii) of the Term
Loan Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Term Loan Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Term Loan Agreement, and has received or has
been accorded the opportunity to receive copies of the most-recent financial
statements delivered pursuant to Sections 7.01(a) and (b) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Term Loan Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

D-1 - 6

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

D-1 - 7

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

(see attached)

 

D-2 - 1

--------------------------------------------------------------------------------


 

Administrative Details Questionnaire

 

Borrower: STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership

 

Agent Address:

Wells Fargo Bank, National Association

Return form to:

 

 

Loan Service Operations

Telephone:

 

 

 

Facsimile:

 

 

 

E-mail:

 

 

Attn:

Email Cc:

 

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

 

Signature Block Information:

 

 

o

Signing Term Loan Agreement:

o

Yes

o

No

o

Coming in via Assignment:

o

Yes

o

No

 

Type of Lender:

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle or Other, please specify)

 

Taxpayer ID Number:

 

Foreign Entity:

Yes   o   No   o

 

Country of Origin                

 

(If yes, please complete and return appropriate FOREIGN IRS Form [usually
Form W-8BEN or W-ECI])

 

D-2 - 2

--------------------------------------------------------------------------------


 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

 

Primary Credit Contact

 

Secondary Credit Contact

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

D-2 - 3

--------------------------------------------------------------------------------


 

PLEASE COMPLETE FOR ANY ELECTRONIC DISTRIBUTION CONTACTS (In addition to
contacts listed above).

 

Name:

 

 

 

Working Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

E-Mail Address:

 

 

 

Access Level

 

 

 

Operational or

Credit:

 

 

 

 

D-2 - 4

--------------------------------------------------------------------------------


 

Lender’s Domestic Wire Instructions

 

Bank Name:

 

City and State:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

 

Lender’s Foreign Wire Instructions (please include wiring instructions for EACH
currency as applicable)

 

Bank Name:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

SWIFT:

 

Country of Origin:

 

 

, hereby authorizes Wells Fargo Bank to rely on the payment instructions
contained in this Administrative Details Form.

 

By:

 

 

 

 

 

Its:

 

 

 

D-2 - 5

--------------------------------------------------------------------------------


 

Agent’s Wire Instructions

 

Bank Name:

Wells Fargo Bank

City and State:

Minneapolis, MN

ABA/Routing No.:

121000248

Account Name:

Agency CRE Clearing Account

Account No.:

02057751628807

FFC Account Name:

 

FFC Account No.:

 

Attention:

DA — See page 1 for Loan Service Operations Contact

Reference:

BORROWER NAME

 

D-2 - 6

--------------------------------------------------------------------------------


 

TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).

 

TAX DOCUMENTS

 

U.S. DOMESTIC INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

o            Attach Form W-9 for current Tax Year

 

o            Confirm Tax ID Number:

 

FOREIGN INSTITUTIONS:

 

I. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

 

a.) Form W8BEN (Certificate of Foreign Status of Beneficial Owner),

 

b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),

 

c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.

 

o            Attach Form W-8 for current Tax Year

 

o            Confirm Tax ID Number:

 

II. Flow-Through Entities:

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.

 

o            Attach Form W-8 for current Tax Year

 

o            Confirm Tax ID Number:

 

Pursuant to the language contained in the tax section of the Term Loan
Agreement, the applicable tax form for your institution must be completed and
returned prior to the first payment of income. Failure to provide the proper tax
form when requested may subject your institution to U.S. tax withholding.

 

D-2 - 7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number 1018335  made pursuant to that certain Term Loan Agreement
dated as of July 26, 2018 among the Borrower, STAG Industrial, Inc., a Maryland
corporation and the sole general partner of the Borrower, the Administrative
Agent, Wells Fargo Securities, LLC, and the Lenders from time to time party
thereto, as amended from time to time

 

Effective Date:  July 26, 2018

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement or an email instruction or other written communication, or telephonic
request pursuant to Section 2.02(a) of the Term Loan Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

E - 1

--------------------------------------------------------------------------------


 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

Individual’s Name

Title

1.

 

 

2.

 

 

3.

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

N/A

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit. 
All wire instructions must be in the format specified on the Closing Exhibit.

 

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

E - 2

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

Individual’s Name

Title

1.

 

 

2.

 

 

3.

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

N/A

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

E - 3

--------------------------------------------------------------------------------


 

Restricted Account Disbursements

 

Restricted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse funds
from a Restricted Account and to initiate Disbursements in connection therewith
(each, a “Restricted Account Disbursement”):

 

 

Individual’s Name

Title

1.

 

 

2.

 

 

3.

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

 

N/A

 

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Administrative Agent by the
Receiving Party or Borrower and attached as the Restricted Account Disbursement
Exhibit. All wire instructions must be in the format specified on the Restricted
Account Disbursement Exhibit.

 

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

E - 4

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

E - 5

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

 

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

 

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

 

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Term Loan Agreement,
Administrative Agent must receive Disbursement Requests in writing.   
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made
provided such funds transfer system complies with the requirements of the Term
Loan Agreement.  Administrative Agent may delay or refuse to accept a
Disbursement Request if the Disbursement would: (i) violate the terms of this
Agreement; (ii) require use of a bank prohibited by government authority or
Administrative Agent or any Lender’s policies or requirements; (iii) cause
Administrative Agent or Lenders to violate any Federal Reserve or other
regulatory risk control program or guideline; or (iv) otherwise cause
Administrative Agent or Lenders to violate any applicable law or regulation.

 

Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation.  Neither Administrative
Agent nor any Lender makes any representations or warranties other than those
expressly made in this Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY
LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT
REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AND IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT AND THE TERM LOAN AGREEMENT, EXCEPT TO THE EXTENT
EXPRESSLY SET FORTH IN SECTION 11.04(E) OF THE TERM LOAN AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Term Loan
Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

E - 6

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

E - 7

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

E - 8

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

E - 9

--------------------------------------------------------------------------------

 


 

EXHIBIT F-1

 

FORM OF PARENT GUARANTY

 

EXECUTED VERSION

 

PARENT GUARANTY AGREEMENT

 

THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of July 26,
2018, by STAG INDUSTRIAL, INC., a Maryland corporation, (“Guarantor”), for the
benefit of the Credit Parties (defined below).

 

RECITALS:

 

A.                                    STAG Industrial Operating Partnership,
L.P., a Delaware limited partnership (“Borrower”) may, from time to time, be
indebted to the Credit Parties pursuant to that certain Term Loan Agreement
dated of even date herewith (as amended, modified, supplemented, or restated
from time to time, the “Credit Agreement”), among the Borrower, the Guarantor,
the Lenders now or hereafter party to the Credit Agreement (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent for the benefit
of the Lenders (“Administrative Agent”) (Administrative Agent and the Lenders,
together with their respective successors and assigns, are each a “Credit
Party,” and collectively the “Credit Parties”).  Capitalized terms used herein
shall, unless otherwise indicated, have the respective meanings set forth in the
Credit Agreement.

 

B.                                    The Guarantor is a limited partner of, and
holds Equity Interests in, the Borrower and will benefit from the Credit
Parties’ extension of credit to the Borrower.

 

C.                                    This Guaranty is integral to the
transactions contemplated by the Loan Documents, and the execution and delivery
hereof is a condition precedent to the Credit Parties’ obligations to extend
credit to the Borrower under the Loan Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans to the Borrower thereunder, and to extend such
credit to the Borrower as the Credit Parties may from time to time agree to
extend, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the Guarantor hereby guarantees
payment of the Guaranteed Obligations (hereinafter defined) and hereby agrees as
follows:

 

Section 1.                                          NATURE OF GUARANTY.  The
Guarantor hereby absolutely and unconditionally guarantees, as a guarantee of
payment and not merely as a guarantee of collection, prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of any and all existing and future Obligations including, without
limitation, all indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of the Borrower to the Credit Parties
arising under the Credit Agreement and the other Loan Documents (including,
without limitation, all renewals, extensions, modifications, amendments, and
restatements thereof and all costs, attorneys’ fees and expenses incurred by any
Credit Party in connection with the collection or enforcement thereof)
including, without limitation, any and all environmental indemnifications
contained in the Loan Documents (collectively, the “Guaranteed Obligations”). 
The Administrative Agent’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by any fact or circumstance relating
to the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guaranty.

 

Section 2.                                          NO SETOFF OR DEDUCTIONS;
TAXES. The Guarantor represents and warrants that it is incorporated and
resident in the United States of America. All payments by the Guarantor
hereunder shall be paid in full, without setoff or counterclaim or any deduction
or withholding

 

F-1 - 1

--------------------------------------------------------------------------------


 

whatsoever, including, without limitation, for any and all present and future
taxes. If the Guarantor must make a payment under this Guaranty, then the
Guarantor represents and warrants that it will make the payment from its offices
located in the United States of America to the Administrative Agent, for the
benefit of the Credit Parties, so that no withholding tax is imposed on such
payment.  Notwithstanding the foregoing, if the Guarantor makes a payment under
this Guaranty to which withholding tax applies, or any taxes (other than
Excluded Taxes) are at any time imposed on any payments under or in respect of
this Guaranty including, but not limited to, payments made pursuant to this
Section 2, then the Guarantor shall pay all such taxes to the relevant authority
in accordance with applicable law such that each Credit Party, as applicable,
receives the sum it would have received had no such deduction or withholding
been made and shall also pay to the Administrative Agent, for the benefit of the
Credit Parties, on demand, all additional amounts which the Administrative Agent
specifies as necessary to preserve the after-tax yield the Credit Parties would
have received if such taxes had not been imposed.  The Guarantor shall promptly
provide the Administrative Agent with an original receipt or certified copy
issued by the relevant authority evidencing the payment of any such amount
required to be deducted or withheld.

 

Section 3.                                          NO TERMINATION.  This
Guaranty is a continuing and irrevocable guaranty of all Guaranteed Obligations
now or hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated.  All payments under this Guaranty shall
be made at the Administrative Agent’s Office in Dollars.

 

Section 4.                                          WAIVER OF NOTICES.  The
Guarantor waives notice of the acceptance of this Guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. The Guarantor
further waives presentment, protest, notice, dishonor or default, demand for
payment, notice of intent to accelerate, notice of acceleration, and any other
notices to which the Guarantor might otherwise be entitled.

 

Section 5.                                          NO SUBROGRATION.  The
Guarantor shall not exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated.  If any amounts are paid to the Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Credit Parties, to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

 

Section 6.                                          WAIVER OF SURETYSHIP
DEFENSES.  The Guarantor agrees that the Credit Parties may, at any time and
from time to time, and without notice to the Guarantor, make any agreement with
the Borrower or with any other person or entity liable on any of the Guaranteed
Obligations, for the extension, renewal, payment, compromise, discharge, or
release of the Guaranteed Obligations, or for any modification or amendment of
the terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of the Guarantor under this Guaranty.  The
Guarantor waives any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever of the liability of the Borrower, or any claim that the Guarantor’s
obligations exceed or are more burdensome than those of the Borrower and waives
the benefit of any statute of limitations affecting the liability of the
Guarantor hereunder.  The Guarantor waives any right to enforce any remedy which
the Guarantor now has or may hereafter have against the Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by
the Administrative Agent for the benefit of the Credit Parties.  Further, the
Guarantor consents to the taking of, or failure to take, any action which

 

F-1 - 2

--------------------------------------------------------------------------------


 

might in any manner or to any extent vary the risks of the Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of the
Guarantor.

 

Section 7.                                          EXHAUSTION OF OTHER REMEDIES
NOT REQUIRED.  The obligations of the Guarantor hereunder are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligations. The Guarantor waives diligence by any of the Credit Parties and
action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including, without limitation any provisions of law requiring any
Credit Party to exhaust any right or remedy or to take any action against the
Borrower, any other guarantor, or any other person, entity, or property before
enforcing this Guaranty against the Guarantor.

 

Section 8.                                          REINSTATEMENT. 
Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any portion of the Guaranteed Obligations is revoked, terminated,
rescinded, or reduced or must otherwise be restored or returned upon the
insolvency, bankruptcy, or reorganization of the Borrower or any other person or
entity or otherwise, as if such payment had not been made and whether or not the
Administrative Agent is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.

 

Section 9.                                          SUBORDINATION.  The
Guarantor hereby expressly subordinates the payment of all obligations and
indebtedness of the Borrower owing to the Guarantor, whether now existing or
hereafter arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to the Guarantor, (c) held by or are to be held by the
Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations. The Guarantor agrees not to accept any
payment of such Subordinated Debt from the Borrower if a Default exists.  If the
Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing, then the Guarantor shall hold that payment in trust for the Credit
Parties and promptly turn it over to the Administrative Agent, for the benefit
of the Credit Parties, in the form received (with any necessary endorsements),
to be applied in accordance with the Credit Agreement, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.

 

Section 10.                                   STAY OF ACCELERATION.  In the
event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of the
Borrower or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by the Guarantor immediately upon demand by the
Administrative Agent.

 

Section 11.                                   INDEMNIFICATION AND EXPENSES.

 

(a)                                 The Guarantor shall indemnify each Credit
Party and each Related Party of any of the Credit Parties (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, and related expenses
(including, without limitation, the fees, charges, and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or any Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery or enforcement
of this Guaranty or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder, the
consummation of the transactions contemplated hereby, or, in the case of the
Administrative Agent and its Related Parties only, the administration of this
Guaranty; or (ii) any actual or prospective claim, litigation, investigation, or
proceeding relating to any of the foregoing, whether based on contract, tort, or
any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party

 

F-1 - 3

--------------------------------------------------------------------------------


 

thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.

 

(b)                                 The Guarantor shall pay to the
Administrative Agent upon demand the amount of any and all reasonable
out-of-pocket costs and expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that the Administrative Agent may
incur in connection with the administration of this Guaranty, including, without
limitation, any such costs and expenses incurred in the preservation,
protection, or enforcement of any rights of any Credit Party in any case
commenced by or against the Guarantor under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute.  The obligations of the
Guarantor under the preceding sentence shall survive termination of this
Guaranty.

 

Section 12.                                   AMENDMENTS.  No amendment,
modification, termination, or waiver of any provision of this Guaranty, and no
consent to any departure by the Guarantor from the terms and conditions hereof,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent and the Guarantor.  Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given.

 

Section 13.                                   NOTICES.  Any notice or other
communication herein required or permitted to be given shall be in writing and
shall be in accordance with the provisions of Section 11.02 of the Credit
Agreement.  All notices or other communications hereunder shall be made to the
applicable address, as follows: (i) if addressed to the Borrower or Guarantor
then to the address as follows: c/o STAG Industrial, Inc. One Federal Street,
23rd Floor, Boston, Massachusetts 02110 Attention: Jeffrey M. Sullivan, Esq.
Telephone No: 617-936-1343, Telecopier No.: 617-574-0052, with a copy to DLA
Piper LLP (US) 33 Arch Street, 26th Floor Boston, Massachusetts, 02110,
Attention: William Crooker, Chief Financial Officer, Telephone No: 617-406-6000 
(ii) if addressed to the Administrative Agent, the Swing Line Lender or an L/C
Issuer, then to the address as follows: Wells Fargo Bank, National Association
Commercial Real Estate Loans, 600 South 4th Street, 9th Floor, Minneapolis, MN
55413, MAC N9303-110, Attention: Matt Bohling, Telephone No: 612-316-0116. Any
party to this Guaranty may change its address, telecopier or telephone number
for notices and other communications in accordance with the terms and provisions
set forth in Section 11.02(d) of the Credit Agreement.

 

Section 14.                                   NO WAIVER; ENFORCEABILITY.  No
failure by any Credit Party to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

Section 15.                                   ASSIGNMENT.  This Guaranty shall:
(a) bind the Guarantor and its successors and assigns, provided that the
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent (and any attempted
assignment without such consent shall be void); and (b) inure to the benefit of
each of the Credit Parties and their respective successors and assigns and the
Credit Parties may, without notice to the Guarantor and without affecting the
Guarantor’s obligations hereunder, assign or sell participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. The Guarantor
agrees that the Credit Parties may disclose to any prospective purchaser and any
purchaser of all or part of the Guaranteed Obligations any and all information
in the Credit Parties’ possession concerning the Guarantor, this Guaranty, and
any security for this Guaranty to the extent permitted under, and in compliance
with, the terms of the Credit Agreement.

 

F-1 - 4

--------------------------------------------------------------------------------


 

Section 16.                                   CONDITION OF THE BORROWER.  The
Guarantor acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from the Borrower such information concerning
the financial condition, business, and operations of the Borrower as the
Guarantor requires, and that no Credit Party shall have any duty, and the
Guarantor is not relying on any Credit Party at any time, to disclose to the
Guarantor any information relating to the business, operations, or financial
condition of the Borrower.

 

Section 17.                                   RIGHTS OF SETOFF.  If and to the
extent any payment is not made when due hereunder, then the Administrative Agent
and each other Credit Party (with the prior consent of the Administrative Agent)
may setoff and charge from time to time any amount so due against any or all of
the Guarantor’s accounts or deposits with the Administrative Agent or such other
Credit Party.

 

Section 18.                                   OTHER GUARANTEES.  Unless
otherwise agreed by the Administrative Agent, the applicable Credit Party and
the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Credit Parties or any term or provision thereof.

 

Section 19.                                   GOVERNING LAW; JURISDICTION; ETC.

 

(a)                                 GOVERNING LAW.  THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 19(b).  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

F-1 - 5

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 OF THE CREDIT AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON
THE GUARANTOR A COPY IS ALSO DELIVERED TO JEFFREY M. SULLIVAN, SECRETARY FOR
GUARANTOR (WHOSE CONTACT INFORMATION IS NOTED IN SECTION 13 ABOVE).  NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 19.

 

Section 20.                                   COUNTERPARTS.  This Guaranty may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

Section 21.                                   FINAL AGREEMENT.  THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows]

 

F-1 - 6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Authorized Officer

 

Signature Page to

Parent Guaranty Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF SUBSIDIARY GUARANTY

 

EXECUTED VERSION

 

SUBSIDIARY GUARANTY AGREEMENT

 

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of July 26,
2018, by EACH OF THE SUBSIDIARIES OF STAG INDUSTRIAL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Borrower”), LISTED ON SCHEDULE 1 ATTACHED
HERETO or who become a party hereto pursuant to Section 21 below (each a
“Guarantor” and collectively, “Guarantors”), for the benefit of the Credit
Parties (defined below).

 

RECITALS:

 

A.            The Borrower may, from time to time, be indebted to the Credit
Parties pursuant to that certain Term Loan Agreement dated of even date herewith
(as amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”), among the Borrower, STAG Industrial, Inc., a Maryland corporation,
the sole member of the sole general partner of the Borrower (“Parent”), the
Lenders now or hereafter party to the Credit Agreement (the “Lenders”), and
Wells Fargo Bank, National Association, as the Administrative Agent for the
benefit of the Lenders (“Administrative Agent”) (Administrative Agent and the
Lenders, together with their respective successors and assigns, are each a
“Credit Party,” and collectively the “Credit Parties”).  Capitalized terms used
herein shall, unless otherwise indicated, have the respective meanings set forth
in the Credit Agreement.

 

B.            Each Guarantor is a Subsidiary of the Borrower and will, directly
or indirectly, benefit from the Credit Parties’ extension of credit to the
Borrower.

 

C.            This Guaranty is integral to the transactions contemplated by the
Loan Documents, and the execution and delivery hereof is a condition precedent
to the Credit Parties’ obligations to extend credit to Borrower under the Loan
Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans to the Borrower thereunder, and to extend such
credit to the Borrower as the Credit Parties may from time to time agree to
extend, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the Guarantors hereby jointly and
severally guarantee payment of the Guaranteed Obligations (hereinafter defined)
and hereby agree as follows:

 

Section 1.              NATURE OF GUARANTY.  Each Guarantor hereby absolutely
and unconditionally guarantees, jointly and severally, as a guarantee of payment
and not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations (other than Excluded Swap
Obligations) including, without limitation, all indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary, of the Borrower to the
Credit Parties arising under the Credit Agreement and the other Loan Documents
(including, without limitation, all renewals, extensions, modifications,
amendments, and restatements thereof and all costs, attorneys’ fees and expenses
incurred by any Credit Party in connection with the collection or enforcement
thereof) including, without limitation, any and all environmental
indemnifications contained in the Loan Documents (collectively, the “Guaranteed
Obligations”). The Administrative Agent’s books and records showing the amount
of the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by any fact or circumstance relating
to the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of any Guarantor under this Guaranty.

 

F-2 - 1

--------------------------------------------------------------------------------


 

Section 2.              NO SETOFF OR DEDUCTIONS; TAXES. Each Guarantor
represents and warrants that it is formed and resident in the United States of
America. All payments by any Guarantor hereunder shall be paid in full, without
setoff or counterclaim or any deduction or withholding whatsoever, including,
without limitation, for any and all present and future taxes. If any Guarantor
must make a payment under this Guaranty, then such Guarantor represents and
warrants that it will make the payment from its offices located in the United
States of America to the Administrative Agent, for the benefit of the Credit
Parties, so that no withholding tax is imposed on such payment.  Notwithstanding
the foregoing, if any Guarantor makes a payment under this Guaranty to which
withholding tax applies, or any taxes (other than Excluded Taxes) are at any
time imposed on any payments under or in respect of this Guaranty including, but
not limited to, payments made pursuant to this Section 2, then such Guarantor
shall pay all such taxes to the relevant authority in accordance with applicable
law such that each Credit Party receives the sum it would have received had no
such deduction or withholding been made and shall also pay to the Administrative
Agent, for the benefit of the Credit Parties, on demand, all additional amounts
which the Administrative Agent specifies as necessary to preserve the after-tax
yield the Credit Parties would have received if such taxes had not been imposed.
The Guarantors shall promptly provide the Administrative Agent with an original
receipt or certified copy issued by the relevant authority evidencing the
payment of any such amount required to be deducted or withheld.

 

Section 3.              NO TERMINATION.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid and performed in
full and any commitments of the Credit Parties or facilities provided by the
Credit Parties with respect to the Guaranteed Obligations are terminated.  All
payments under this Guaranty shall be made at the Administrative Agent’s Office
in Dollars.

 

Section 4.              WAIVER OF NOTICES.  Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment, notice of
intent to accelerate, notice of acceleration, and any other notices to which any
Guarantor might otherwise be entitled.

 

Section 5.              NO SUBROGRATION.  No Guarantor shall exercise any right
of subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated.  If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to the Administrative Agent, for the benefit of the
Credit Parties, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

 

Section 6.              WAIVER OF SURETYSHIP DEFENSES.  Each Guarantor agrees
that the Credit Parties may, at any time and from time to time, and without
notice to the Guarantors, make any agreement with the Borrower or with any other
person or entity liable on any of the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of any Guarantor under this Guaranty.  Each Guarantor waives any
defense arising by reason of any disability or other defense of the Borrower or
any other guarantor, or the cessation from any cause whatsoever of the liability
of the Borrower, or any claim that any Guarantor’s obligations exceed or are
more burdensome than those of the Borrower and waives the benefit of any statute
of limitations affecting the liability of any Guarantor hereunder.  Each
Guarantor waives any right to enforce any remedy which such Guarantor now has or
may hereafter have against the Borrower and waives any

 

F-2 - 2

--------------------------------------------------------------------------------


 

benefit of and any right to participate in any security now or hereafter held by
the Administrative Agent for the benefit of the Credit Parties.  Further, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

Section 7.              EXHAUSTION OF OTHER REMEDIES NOT REQUIRED.  The
obligations of each Guarantor hereunder are those of primary obligor, and not
merely as surety, and are independent of the Guaranteed Obligations.  Each
Guarantor waives diligence by any of the Credit Parties and action on
delinquency in respect of the Guaranteed Obligations or any part thereof,
including, without limitation any provisions of law requiring any Credit Party
to exhaust any right or remedy or to take any action against the Borrower, any
other guarantor, or any other person, entity, or property before enforcing this
Guaranty against any Guarantor.

 

Section 8.              REINSTATEMENT.  Notwithstanding anything in this
Guaranty to the contrary, this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any portion of the
Guaranteed Obligations is revoked, terminated, rescinded, or reduced or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or any other person or entity or otherwise, as if
such payment had not been made and whether or not the the Administrative Agent
is in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

Section 9.              SUBORDINATION.  Each Guarantor hereby expressly
subordinates the payment of all obligations and indebtedness of the Borrower
owing to such Guarantor, whether now existing or hereafter arising and whether
those obligations are (a) direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, (b) due or to become due to
such Guarantor, (c) held by or are to be held by such Guarantor, (d) created
directly or acquired by assignment or otherwise, or (e) evidenced in writing
(the “Subordinated Debt”) to the indefeasible payment in full of all Guaranteed
Obligations.  Each Guarantor agrees not to accept any payment of such
Subordinated Debt from the Borrower if a Default exists.  If any Guarantor
receives any payment of any Subordinated Debt in violation of the foregoing,
then such Guarantor shall hold that payment in trust for the Credit Parties and
promptly turn it over to the Administrative Agent, for the benefit of the Credit
Parties, in the form received (with any necessary endorsements), to be
applied in accordance with the Credit Agreement, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.

 

Section 10.            INFORMATION.  Each Guarantor agrees to furnish promptly
to the Administrative Agent any and all financial or other information regarding
such Guarantor or its property as the Administrative Agent may reasonably
request in writing.

 

Section 11.            STAY OF ACCELERATION.  In the event that acceleration of
the time for payment of any of the Guaranteed Obligations is stayed, upon the
insolvency, bankruptcy, or reorganization of the Borrower or any other person or
entity, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by the Administrative Agent.

 

Section 12.            INDEMNIFICATION AND EXPENSES.

 

(a)           Each Guarantor shall indemnify each Credit Party and each Related
Party of any of the Credit Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, and related expenses (including, without
limitation, the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or any Loan Party arising out of, in connection with, or as a result
of (i) the execution or

 

F-2 - 3

--------------------------------------------------------------------------------


 

delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, the consummation of the transactions contemplated hereby,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Guaranty; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.

 

(b)           Each Guarantor shall pay to the Administrative Agent upon demand
the amount of any and all reasonable out-of-pocket costs and expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that the Administrative Agent may incur in connection with the administration of
this Guaranty, including, without limitation, any such costs and expenses
incurred in the preservation, protection, or enforcement of any rights of any
Credit Party in any case commenced by or against any Guarantor under the
Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute. The obligations of the Guarantors under the preceding sentence shall
survive termination of this Guaranty.

 

Section 13.            AMENDMENTS.  No amendment, modification, termination, or
waiver of any provision of this Guaranty, and no consent to any departure by any
Guarantor from the terms and conditions hereof, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent and
each Guarantor.  Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

Section 14.            NOTICES.  Any notice or other communication herein
required or permitted to be given shall be in writing and shall be in accordance
with the provisions of Section 11.02 of the Credit Agreement.  All notices or
other communications hereunder shall be made to the applicable address, as
follows: (i) if addressed to the Borrower or any Guarantor then to the address
as follows: c/o STAG Industrial, Inc. One Federal Street, 23rd Floor, Boston,
Massachusetts 02110 Attention: Jeffrey M. Sullivan, Esq. Telephone No:
617-936-1343, Telecopier No.: 617-574-0052, with a copy to DLA Piper LLP (US) 33
Arch Street, 26th Floor Boston, Massachusetts, 02110, Attention: William
Crooker, Chief Financial Officer, Telephone No: 617-406-6000  (ii) if addressed
to the Administrative Agent, the Swing Line Lender or an L/C Issuer, then to the
address as follows: Wells Fargo Bank, National Association Commercial Real
Estate Loans, 600 South 4th Street, 9th Floor, Minneapolis, MN 55413, MAC
N9303-110, Attention: Matt Bohling, Telephone No: 612-316-0116. Any party to
this Guaranty may change its address, telecopier or telephone number for notices
and other communications in accordance with the terms and provisions set forth
in Section 11.02(d) of the Credit Agreement.

 

Section 15.            NO WAIVER; ENFORCEABILITY.  No failure by any Credit
Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.

 

Section 16.            ASSIGNMENT.  This Guaranty shall: (a) bind each Guarantor
and its successors and assigns, provided that no Guarantor may assign its rights
or obligations under this Guaranty without the prior written consent of the
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
any Guarantor and without affecting any Guarantor’s

 

F-2 - 4

--------------------------------------------------------------------------------


 

obligations hereunder, assign or sell participations in the Guaranteed
Obligations and this Guaranty, in whole or in part.  Each Guarantor agrees that
the Credit Parties may disclose to any prospective purchaser and any purchaser
of all or part of the Guaranteed Obligations any and all information in the
Credit Parties’ possession concerning any Guarantor, this Guaranty, and any
security for this Guaranty to the extent permitted under, and in compliance
with, the terms of the Credit Agreement.

 

Section 17.            CONDITION OF BORROWER.  Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower such information concerning the financial condition,
business, and operations of the Borrower as Guarantors require, and that no
Credit Party shall have any duty, and the Guarantors are not relying on any
Credit Party at any time, to disclose to the Guarantors any information relating
to the business, operations, or financial condition of the Borrower.

 

Section 18.            RIGHTS OF SETOFF.  If and to the extent any payment is
not made when due hereunder, then the Administrative Agent and each other Credit
Party (with the prior consent of the Administrative Agent) may setoff and charge
from time to time any amount so due against any or all of the Guarantors’
accounts or deposits with the Administrative Agent or such other Credit Party.

 

Section 19.            OTHER GUARANTEES.  Unless otherwise agreed by the
Administrative Agent, the applicable Credit Party and the Guarantors in writing,
this Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by the Guarantors for the benefit of the Credit
Parties or any term or provision thereof.

 

Section 20.            REPRESENTATIONS AND WARRANTIES; LOAN DOCUMENTS.  By
execution hereof, each Guarantor covenants and agrees that certain
representations, warranties, terms, covenants, and conditions set forth in the
Loan Documents are applicable by their terms to such Guarantor and shall be
imposed upon such Guarantor, and each Guarantor reaffirms that each such
representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition.  Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the setoff provisions as noted in Section 18 above
in favor of the Credit Parties.  In the event the Credit Agreement or any other
Loan Document shall cease to remain in effect for any reason whatsoever during
any period when any part of the Guaranteed Obligations remains unpaid, such
terms, covenants, and agreements of the Credit Agreement or such other Loan
Document incorporated herein by this reference and which are, by their terms,
made applicable to any Guarantors shall nevertheless continue in full force and
effect as obligations of each Guarantor under this Guaranty.

 

Section 21.            ADDITIONAL GUARANTORS.  The initial Guarantors hereunder
shall be each of the Subsidiary Guarantors of the Borrower that are signatories
hereto and that are listed on Schedule 1 attached hereto.  From time to time
subsequent to the time hereof, additional Subsidiary Guarantors of the Borrower
may become parties hereto as additional Guarantors (each an “Additional
Guarantor”) by executing a counterpart of this Guaranty in the form of Exhibit A
attached hereto.  Upon delivery of any such counterpart to the Administrative
Agent, notice of which is hereby waived by the Guarantors, each such Additional
Guarantor shall be a Guarantor and shall be a party hereto as if such Additional
Guarantor were an original signatory hereof.  Each Guarantor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Guarantor hereunder, or by any election by
the Administrative Agent not to cause any Subsidiary Guarantor of the Borrower
to become an Additional Guarantor hereunder.  This Guaranty shall be fully
effective as to any Guarantor that is or becomes a party hereto regardless of
whether any such person becomes or fails to become or ceases to be a Guarantor
hereunder.

 

Section 22.            RELEASE OF GUARANTORS.  Subject to the provisions of the
Credit Agreement, a Guarantor may be released from its obligations under this
Guaranty by the Administrative Agent’s

 

F-2 - 5

--------------------------------------------------------------------------------


 

execution of a Release of Guaranty in the form of Exhibit B attached hereto.
Each Guarantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the release of any other Guarantor hereunder.

 

Section 23.            GOVERNING LAW; JURISDICTION; ETC.

 

(a)           GOVERNING LAW.         THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 23(b).  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE
CREDIT AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON ANY GUARANTOR A COPY
IS ALSO DELIVERED TO KATHRYN ARNONE, GENERAL COUNSEL FOR THE BORROWER AND PARENT
(WHOSE CONTACT INFORMATION IS NOTED IN SECTION 14 ABOVE).  NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT

 

F-2 - 6

--------------------------------------------------------------------------------


 

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 23.

 

Section 24.            COUNTERPARTS.  This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

Section 25.            ACKNOWLEDGMENT OF BENEFITS; CONTRIBUTION; EFFECT OF
AVOIDANCE PROVISIONS.

 

(a)           Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loans made by the Lenders to the Borrower pursuant to the
Credit Agreement; that the benefits received by such Guarantor are reasonably
equivalent consideration for such Guarantor’s execution of this Guaranty; and
that such benefits include, without limitation, the access to capital afforded
to the Borrower pursuant to the Credit Agreement from which the activities of
such Guarantor will be supported, the refinancing of certain existing
indebtedness of the Borrower and such Guarantor from the proceeds of the Loans,
and the ability to refinance that indebtedness at a lower interest rate and
otherwise on more favorable terms than would be available to it if the Borrowing
Base Properties owned by such Guarantor’s were  being financed on a stand-alone
basis. Each Guarantor is executing this Agreement and the other Loan Documents
in consideration of those benefits received by it.

 

(b)           Each Guarantor hereby agrees as among themselves that, in
connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with applicable Law.  Such
contribution rights shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full.

 

(c)           It is the intent of each Guarantor, the Administrative Agent and
the Lenders that in any proceeding under any Debtor Relief Laws, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Lenders under the Loan Documents) to be avoidable or
unenforceable against such Guarantor in such proceeding as a result of
applicable Laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code of the United States and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code of the United States or otherwise.
The Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the other Lenders under the Loan
Documents) shall be determined in any such proceeding are referred to herein as
“Avoidance Provisions”. Accordingly, to the extent that the obligations of a
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guaranteed Obligations for which such Guarantor shall be
liable hereunder shall be reduced to the greater of (A) the amount which, as of
the time any of the Guaranteed Obligations are deemed to have been incurred by
such Guarantor under the Avoidance Provisions, would not cause the obligations
of such Guarantor hereunder (or any other obligations of such Gurantor to the
Administrative Agent and the other Lenders under the Loan Documents), to be
subject to avoidance under the Avoidance Provisions or (B) the amount which, as
of the time demand is made hereunder upon such Guarantor for payment on account

 

F-2 - 7

--------------------------------------------------------------------------------


 

of the Guaranteed Obligations, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Lender under the Loan Documents), to be subject to avoidance under
the Avoidance Provisions. The provisions under this Section are intended solely
to preserve the rights of the Administrative Agent and the Lender hereunder to
the maximum extent that would not cause the obligations of any Guarantor
hereunder to be subject to avoidance under the Avoidance Provisions, and no
Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 26.            FINAL AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 27.            KEEPWELL.  Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guaranty in respect of any
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 3 hereof.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  “Qualified
ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party
(including the Borrower) that has total assets exceeding $10,000,000 at the time
the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  “Swap
Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

F-2 - 8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

STAG Investments Holdings III, LLC

STAG III Albion, LLC

STAG III Boardman, LLC

STAG III Chesterfield, LLC

STAG III Daytona Beach, LLC

STAG III Elkhart, LLC

STAG III Farmington, LLC

STAG III Lewiston, LLC

STAG III Malden, LLC

STAG III Mason, LLC

STAG III Mayville, LLC

STAG III Newark, LLC

STAG III Pensacola, LLC

STAG III Rapid City, LLC

STAG III Twinsburg, LLC

STAG III Youngstown, LLC

STAG Investments Holdings IV, LLC

STAG IV Alexandria, LLC

STAG IV Belfast, LLC

STAG IV Cheektowaga, LLC

STAG IV Danville, LLC

STAG IV Seville, LLC

STAG IV Sun Prairie, LLC

STIR Investments GP IV, LLC

STAG GI Investments Holdings, LLC

STAG GI New Jersey, LLC

STAG GI O’Fallon, LLC

STAG GI Goshen, LLC

STAG GI Madison, LLC

STAG GI Vonore, LLC

STAG GI Rogers, LLC

STAG GI Salem, LLC

STAG GI Walker, LLC

STAG GI Streetsboro, LLC

STAG GI Mooresville, LLC

STAG GI Cleveland, LLC

STAG Lansing, LLC

STAG Industrial Holdings, LLC

STAG TX GP 2, LLC

STAG Avon, LLC

STAG Buffalo, LLC

STAG Chippewa Falls, LLC

STAG Edgefield, LLC

STAG Lansing 2, LLC

 

Signature Page to

Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

STAG Orlando, LLC

STAG Pineville, LLC

STAG Portland 2, LLC

STAG Reading, LLC

STAG Rogers 2, LLC

STAG South Bend, LLC

STAG Spartanburg, LLC

STAG Jackson, LLC

STAG Portage, LLC

STAG Simpsonville, LLC

STAG Dallas, LLC

STAG De Pere, LLC

STAG Duncan, LLC

STAG Buena Vista, LLC

STAG Gurnee, LLC

STAG Chicopee, LLC

STAG Montgomery, LLC

STAG Smyrna, LLC

STAG Statham, LLC

STAG Harrisonburg, LLC

STAG Toledo, LLC

STAG Woodstock, LLC

STAG Columbia, LLC

STAG Golden, LLC

STAG DeKalb, LLC

STAG Ocala, LLC

STAG Marion 2, LLC

STAG Londonderry, LLC

STAG Idaho Falls, LLC

STAG Williamsport, LLC

STAG Kentwood, LLC

STAG Marshall, LLC

STAG Belvidere I, LLC

STAG Belvidere II, LLC

STAG Belvidere III, LLC

STAG Belvidere IV, LLC

STAG Belvidere V, LLC

STAG Belvidere VI, LLC

STAG Belvidere VII, LLC

STAG Belvidere VIII, LLC

STAG Belvidere IX, LLC

STAG Nashville, LLC

STAG New Berlin, LLC

STAG Hampstead, LLC

STAG New Hope, LLC

STAG Orlando 2, LLC

 

Signature Page to

Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

STAG North Jackson 2, LLC

STAG Shannon, LLC

STAG Lansing 4, LLC

STAG Harvard, LLC

STAG Sauk Village, LLC

STAG South Holland, LLC

STAG Mascot, LLC

STAG Janesville, LLC

STAG Allentown, LLC

STAG Nashua, LLC

STAG Strongsville, LLC

STAG Columbus, LLC

STAG Savannah, LLC

STAG West Chester, LLC

STAG Calhoun, LLC

STAG Hebron, LLC

STAG East Troy, LLC

STAG Savage, LLC

STAG Chester, LLC

STAG Mechanicsburg 1, LLC

STAG Mechanicsburg 2, LLC

STAG Mechanicsburg 3, LLC

STAG Mason 3, LLC

STAG Lenexa, LLC

STAG Reno, LLC

STAG Fort Wayne, LLC

STAG Murfreesboro, LLC

STAG Gurnee 2, LLC

STAG Germantown, LLC

STAG Elizabethtown, LLC

STAG CA GP, LLC

STAG Spartanburg 3, LLC

STAG Burlington, LLC

STAG Greenville, LLC

STAG North Haven, LLC

STAG Plymouth 2, LLC

STAG Oakwood Village, LLC

STAG Stoughton 1, LLC

STAG Stoughton 2, LLC

STAG 5101 South Council Road, LLC

STAG Knoxville 2, LLC

STAG Clinton, LLC

STAG Fairborn, LLC

STAG Phoenix, LLC

STAG Machesney Park, LLC

STAG Macedonia, LLC

 

Signature Page to

Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

STAG Novi 2, LLC

STAG Grand Junction, LLC

STAG Tulsa, LLC

STAG Chattanooga 1, LLC

STAG Chattanooga 2, LLC

STAG Libertyville 1, LLC

STAG Libertyville 2, LLC

STAG Greer, LLC

STAG Piedmont 1, LLC

STAG Piedmont 2, LLC

STAG Piedmont 3, LLC

STAG Belvidere 10, LLC

STAG Shreveport, LLC

STAG Dayton 2, LLC

STAG West Allis, LLC

STAG Loudon, LLC

STAG Laurens, LLC

STAG Lancaster, LLC

STAG Grand Rapids, LLC

STAG Burlington 2, LLC

STAG Biddeford, LLC

STAG Fairfield 3, LLC

STAG Mascot 2, LLC

STAG Erlanger, LLC

STAG Gahanna, LLC

STAG Norton, LLC

STAG NC GP, LLC

STAG Sparks 2, LLC

STAG Hazelwood, LLC

STAG York, LLC

STAG NC GP 2, LLC

STAG TX GP, LLC

STAG Louisville, LLC

STAG North Jackson, LLC

STAG Portland, LLC

STAG East Windsor, LLC

STAG Yorkville, LLC

STAG Lebanon, LLC

STAG West Columbia 3, LLC

STAG McHenry 2, LLC

STAG Romulus 2, LLC

STAG South Saint Paul, LLC

 

Signature Page to

Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

STAG Knoxville 3, LLC

 

each a Delaware limited liability company

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

(Signatures continue on the next page)

 

Signature Page to

Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

STAG III Arlington, LP

a Delaware limited partnership

 

By:

STIR Investments GP III, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

STAG IV Waco, L.P.,

a Delaware limited partnership

 

By:

STIR Investments GP IV, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

(Signatures continue on the next page)

 

Signature Page to

Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

STAG Arlington 2, L.P.

STAG Houston 2, L.P.

STAG Garland, LP

STAG Houston 3, LP

STAG El Paso 1, LP

STAG El Paso 2, LP

STAG El Paso 3, LP

STAG El Paso 4, LP

STAG Houston 4, LP

STAG El Paso 5, LP

STAG Garland 2, LP

STAG TX Holdings, LP

STAG Rockwall, L.P.

STAG IND Stafford, LP

STAG IND El Paso 6, LP

STAG IND Houston 9, LP

STAG IND Houston 11, LP

 

each a Delaware limited partnership

 

By:

STAG TX GP 2, LLC

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

STAG Camarillo 1, LP

STAG Camarillo 2, LP

STAG Visalia, LP

 

each, a Delaware limited partnership

 

By:

STAG CA GP, LLC

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

(Signatures continue on the next page)

 

Signature Page to

Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

STAG NC Holdings, LP

a Delaware limited partnership

 

By:

STAG NC GP, LLC,

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

STAG Fort Worth, LP

a Delaware limited partnership

 

By:

STAG TX GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STAG Mooresville 2, LP

a Delaware limited partnership

 

By:

STAG NC GP 2, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

STAG El Paso, LP

a Delaware limited partnership

 

By:

STIR Investments GP, LLC

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

INITIAL GUARANTORS

 

1.              STAG Investments Holdings III, LLC, a Delaware limited liability
company

 

2.              STAG III Albion, LLC, a Delaware limited liability company

 

3.              STAG III Arlington, L.P., a Delaware limited partnership

 

4.              STAG III Boardman, LLC, a Delaware limited liability company

 

5.              STAG III Chesterfield, LLC, a Delaware limited liability company

 

6.              STAG III Daytona Beach, LLC, a Delaware limited liability
company

 

7.              STAG III Elkhart, LLC , a Delaware limited liability company

 

8.              STAG III Farmington, LLC, a Delaware limited liability company

 

9.              STAG III Lewiston, LLC, a Delaware limited liability company

 

10.       STAG III Malden, LLC, a Delaware limited liability company

 

11.       STAG III Mason, LLC, a Delaware limited liability company

 

12.       STAG III Mayville, LLC, a Delaware limited liability company

 

13.       STAG III Newark, LLC, a Delaware limited liability company

 

14.       STAG III Rapid City, LLC, a Delaware limited liability company

 

15.       STIR Investments GP III, LLC, a Delaware limited liability company

 

16.       STAG III Twinsburg, LLC, a Delaware limited liability company

 

17.       STAG III Youngstown, LLC, a Delaware limited liability company

 

18.       STAG Investments Holdings IV, LLC, a Delaware limited liability
company

 

19.       STAG IV Alexandria, LLC, a Delaware limited liability company

 

20.       STAG IV Belfast, LLC, a Delaware limited liability company

 

21.       STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

22.       STAG IV Danville, LLC, a Delaware limited liability company

 

23.       STAG IV Seville, LLC, a Delaware limited liability company

 

24.       STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

25.       STAG IV Waco, L.P. , a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

26.       STIR Investments GP IV, LLC, a Delaware limited liability company

 

27.       STAG GI Investments Holdings, LLC, a Delaware limited liability
company

 

28.       STAG GI New Jersey, LLC, a Delaware limited liability company

 

29.       STAG Industrial Holdings, LLC, a Delaware limited liability company

 

30.       STAG Arlington 2, L.P., a Delaware limited partnership

 

31.       STAG TX GP 2, LLC, a Delaware limited liability company

 

32.       STAG Avon, LLC, a Delaware limited liability company

 

33.       STAG Buffalo, LLC, a Delaware limited liability company

 

34.       STAG Chippewa Falls, LLC, a Delaware limited liability company

 

35.       STAG Edgefield, LLC, a Delaware limited liability company

 

36.       STAG Lansing 2, LLC, a Delaware limited liability company

 

37.       STAG Orlando, LLC, a Delaware limited liability company

 

38.       STAG Pineville, LLC, a Delaware limited liability company

 

39.       STAG Portland 2, LLC, a Delaware limited liability company

 

40.       STAG Reading, LLC, a Delaware limited liability company

 

41.       STAG Rogers 2, LLC, a Delaware limited liability company

 

42.       STAG South Bend, LLC, a Delaware limited liability company

 

43.       STAG Spartanburg, LLC, a Delaware limited liability company

 

44.       STAG Portage, LLC, a Delaware limited liability company

 

45.       STAG Jackson, LLC, a Delaware limited liability company

 

46.       STAG El Paso, LP, a Delaware limited partnership

 

47.       STIR Investments GP, LLC, a Delaware limited liability company

 

48.       STAG Simpsonville, LLC, a Delaware limited liability company

 

49.       STAG Dallas, LLC, a Delaware limited liability company

 

50.       STAG De Pere, LLC, a Delaware limited liability company

 

51.       STAG Duncan, LLC, a Delaware limited liability company

 

52.       STAG Buena Vista, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

53.       STAG Gurnee, LLC, a Delaware limited liability company

 

54.       STAG Chicopee, LLC, a Delaware limited liability company

 

55.       STAG Montgomery, LLC, a Delaware limited liability company

 

56.       STAG Smyrna, LLC, a Delaware limited liability company

 

57.       STAG Statham, LLC, a Delaware limited liability company

 

58.       STAG Harrisonburg, LLC, a Delaware limited liability company

 

59.       STAG Toledo, LLC, a Delaware limited liability company

 

60.       STAG Woodstock, LLC, a Delaware limited liability company

 

61.       STAG Columbia, LLC, a Delaware limited liability company

 

62.       STAG Golden, LLC, a Delaware limited liability company

 

63.       STAG DeKalb, LLC, a Delaware limited liability company

 

64.       STAG Ocala, LLC, a Delaware limited liability company

 

65.       STAG Marion 2, LLC, a Delaware limited liability company

 

66.       STAG Londonderry, LLC, a Delaware limited liability company

 

67.       STAG Houston 2, L.P., a Delaware limited partnership

 

68.       STAG Idaho Falls, LLC, a Delaware limited liability company

 

69.       STAG Williamsport, LLC, a Delaware limited liability company

 

70.       STAG Kentwood, LLC, a Delaware limited liability company

 

71.       STAG Marshall, LLC, a Delaware limited liability company

 

72.       STAG Belvidere I, LLC, a Delaware limited liability company

 

73.       STAG Belvidere II, LLC, a Delaware limited liability company

 

74.       STAG Belvidere III, LLC, a Delaware limited liability company

 

75.       STAG Belvidere IV, LLC, a Delaware limited liability company

 

76.       STAG Belvidere V, LLC, a Delaware limited liability company

 

77.       STAG Belvidere VI, LLC, a Delaware limited liability company

 

78.       STAG Belvidere VII, LLC, a Delaware limited liability company

 

79.       STAG Belvidere VIII, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

80.       STAG Belvidere IX, LLC, a Delaware limited liability company

 

81.       STAG Nashville, LLC, a Delaware limited liability company

 

82.       STAG New Berlin, LLC, a Delaware limited liability company

 

83.       STAG Hampstead, LLC, a Delaware limited liability company

 

84.       STAG New Hope, LLC, a Delaware limited liability company

 

85.       STAG Orlando 2, LLC, a Delaware limited liability company

 

86.       STAG North Jackson 2, LLC, a Delaware limited liability company

 

87.       STAG Shannon, LLC, a Delaware limited liability company

 

88.       STAG Lansing 4, LLC, a Delaware limited liability company

 

89.       STAG Harvard, LLC, a Delaware limited liability company

 

90.       STAG Sauk Village, LLC, a Delaware limited liability company

 

91.       STAG South Holland, LLC, a Delaware limited liability company

 

92.       STAG Mascot, LLC, a Delaware limited liability company

 

93.       STAG Janesville, LLC, a Delaware limited liability company

 

94.       STAG Allentown, LLC, a Delaware limited liability company

 

95.       STAG Nashua, LLC, a Delaware limited liability company

 

96.       STAG Strongsville, LLC, a Delaware limited liability company

 

97.       STAG Columbus, LLC, a Delaware limited liability company

 

98.       STAG Savannah, LLC, a Delaware limited liability company

 

99.       STAG Garland, LP, a Delaware limited partnership

 

100.                        STAG West Chester, LLC, a Delaware limited liability
company

 

101.                        STAG Calhoun, LLC, a , a Delaware limited liability
company

 

102.                        STAG Hebron, LLC, a Delaware limited liability
company

 

103.                        STAG Houston 3, LP, a Delaware limited partnership

 

104.                        STAG East Troy, LLC, a Delaware limited liability
company

 

105.                        STAG Savage, LLC, a Delaware limited liability
company

 

106.                        STAG El Paso 1, LP, a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

107.                        STAG El Paso 2, LP, a Delaware limited partnership

 

108.                        STAG El Paso 3, LP, a Delaware limited partnership

 

109.                        STAG El Paso 4, LP, a Delaware limited partnership

 

110.                        STAG Chester, LLC, a Delaware limited liability
company

 

111.                        STAG Mechanicsburg 1, LLC, a Delaware limited
liability company

 

112.                        STAG Mechanicsburg 2, LLC, a Delaware limited
liability company

 

113.                        STAG Mechanicsburg 3, LLC, a Delaware limited
liability company

 

114.                        STAG Mason 3, LLC, a Delaware limited liability
company

 

115.                        STAG Lenexa, LLC, a Delaware limited liability
company

 

116.                        STAG Reno, LLC, a Delaware limited liability company

 

117.                        STAG Fort Wayne, LLC, a Delaware limited liability
company

 

118.                        STAG Murfreesboro, LLC, a Delaware limited liability
company

 

119.                        STAG Gurnee 2, LLC, a Delaware limited liability
company

 

120.                        STAG Germantown, LLC, a Delaware limited liability
company

 

121.                        STAG Elizabethtown, LLC, a Delaware limited
liability company

 

122.                        STAG Camarillo 1, LP, a Delaware limited partnership

 

123.                        STAG Camarillo 2, LP, a Delaware limited partnership

 

124.                        STAG CA GP, LLC, a Delaware limited liability
company

 

125.                        STAG Spartanburg 3, LLC, a Delaware limited
liability company

 

126.                        STAG Houston 4, LP, a Delaware limited partnership

 

127.                        STAG Burlington, LLC, a Delaware limited liability
company

 

128.                        STAG Greenville, LLC, a Delaware limited liability
company

 

129.                        STAG North Haven, LLC, a Delaware limited liability
company

 

130.                        STAG Plymouth 2, LLC, a Delaware limited liability
company

 

131.                        STAG Oakwood Village, LLC, a Delaware limited
liability company

 

132.                        STAG Stoughton 1, LLC, a Delaware limited liability
company

 

133.                        STAG Stoughton 2, LLC, a Delaware limited liability
company

 

--------------------------------------------------------------------------------


 

134.                        STAG 5101 South Council Road, LLC, a Delaware
limited liability company

 

135.                        STAG Knoxville 2, LLC, a Delaware limited liability
company

 

136.                        STAG Clinton, LLC, a Delaware limited liability
company

 

137.                        STAG Fairborn, LLC, a Delaware limited liability
company

 

138.                        STAG El Paso 5, LP, a Delaware limited partnership

 

139.                        STAG Phoenix, LLC, a Delaware limited liability
company

 

140.                        STAG Machesney Park, LLC, a Delaware limited
liability company

 

141.                        STAG Macedonia, LLC, a Delaware limited liability
company

 

142.                        STAG Novi 2, LLC, a Delaware limited liability
company

 

143.                        STAG Grand Junction, LLC, a Delaware limited
liability company

 

144.                        STAG Tulsa, LLC, a Delaware limited liability
company

 

145.                        STAG Chattanooga 1, LLC, a Delaware limited
liability company

 

146.                        STAG Chattanooga 2, LLC, a Delaware limited
liability company

 

147.                        STAG Libertyville 1, LLC, a Delaware limited
liability company

 

148.                        STAG Libertyville 2, LLC, a Delaware limited
liability company

 

149.                        STAG Greer, LLC, a Delaware limited liability
company

 

150.                        STAG Piedmont 1, LLC, a Delaware limited liability
company

 

151.                        STAG Piedmont 2, LLC, a Delaware limited liability
company

 

152.                        STAG Piedmont 3, LLC, a Delaware limited liability
company

 

153.                        STAG Belvidere 10, LLC, a Delaware limited liability
company

 

154.                        STAG Shreveport, LLC, a Delaware limited liability
company

 

155.                        STAG Dayton 2, LLC, a Delaware limited liability
company

 

156.                        STAG West Allis, LLC, a Delaware limited liability
company

 

157.                        STAG Loudon, LLC, a Delaware limited liability
company

 

158.                        STAG Garland 2, LP, a Delaware limited partnership

 

159.                        STAG Laurens, LLC, a Delaware limited liability
company

 

160.                        STAG Lancaster, LLC, a Delaware limited liability
company

 

--------------------------------------------------------------------------------


 

161.                        STAG Grand Rapids, LLC, a Delaware limited liability
company

 

162.                        STAG Burlington 2, LLC, a Delaware limited liability
company

 

163.                        STAG Biddeford, LLC, a Delaware limited liability
company

 

164.                        STAG Fairfield 3, LLC, a Delaware limited liability
company

 

165.                        STAG Mascot 2, LLC, a Delaware limited liability
company

 

166.                        STAG Erlanger, LLC, a Delaware limited liability
company

 

167.                        STAG Gahanna, LLC, a Delaware limited liability
company

 

168.                        STAG Norton, LLC, a Delaware limited liability
company

 

169.                        STAG Visalia, LP, a Delaware limited partnership

 

170.                        STAG TX Holdings, LP, a Delaware limited partnership

 

171.                        STAG NC GP, LLC, a Delaware limited liability
company

 

172.                        STAG NC Holdings, LP, a Delaware limited partnership

 

173.                        STAG Sparks 2, LLC, a Delaware limited liability
company

 

174.                        STAG Hazelwood, LLC, a Delaware limited liability
company

 

175.                        STAG Portland, LLC, a Delaware limited liability
company

 

176.                        STAG East Windsor, LLC, a Delaware limited liability
company

 

177.                        STAG Yorkville, LLC, a Delaware limited liability
company

 

178.                        STAG Rockwall, L.P., a Delaware limited partnership

 

179.                        STAG Lebanon, LLC, a Delaware limited liability
company

 

180.                        STAG York, LLC, a Delaware limited liability company

 

181.                        STAG Mooresville 2, LP, a Delaware limited
partnership

 

182.                        STAG GI O’Fallon, LLC, a Delaware limited liability
company

 

183.                        STAG GI Vonore, LLC, a Delaware limited liability
company

 

184.                        STAG GI Streetsboro, LLC, a Delaware limited
liability company

 

185.                        STAG GI Salem, LLC, a Delaware limited liability
company

 

186.                        STAG GI Goshen, LLC, a Delaware limited liability
company

 

187.                        STAG GI Madison, LLC, a Delaware limited liability
company

 

--------------------------------------------------------------------------------


 

188.                        STAG GI Mooresville, LLC, a Delaware limited
liability company

 

189.                        STAG GI Walker, LLC, a Delaware limited liability
company

 

190.                        STAG Lansing, LLC, a Delaware limited liability
company

 

191.                        STAG Louisville, LLC, a Delaware limited liability
company

 

192.                        STAG North Jackson, LLC, a Delaware limited
liability company

 

193.                        STAG Fort Worth, LP, a Delaware limited partnership

 

194.                        STAG TX GP, LLC, a Delaware limited liability
company

 

195.                        STAG NC GP 2, LLC, a Delaware limited liability
company

 

196.                        STAG GI Cleveland, LLC, a Delaware limited liability
company

 

197.                        STAG GI Rogers, LLC, a Delaware limited liability
company

 

198.                        STAG West Columbia 3, LLC, a Delaware limited
liability company

 

199.                        STAG IND Stafford, LP, a Delaware limited
partnership

 

200.                        STAG IND El Paso 6, LP, a Delaware limited
partnership

 

201.                        STAG IND Houston 9, LP, a Delaware limited
partnership

 

202.                        STAG McHenry 2, LLC, a Delaware limited liability
company

 

203.                        STAG Romulus 2, LLC, a Delaware limited liability
company

 

204.                        STAG South Saint Paul, LLC, a Delaware limited
liability company

 

205.                        STAG IND Houston 11, LP, a Delaware limited
partnership

 

206.                        STAG Knoxville 3, LLC, a Delaware limited liability
company

 

207.                        STAG III Pensacola, LLC, a Delaware limited
liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT

 

Reference is hereby made to that certain Subsidiary Guaranty Agreement
(hereinafter the “Subsidiary Guaranty”) dated as of July 26, 2018, executed and
delivered by the parties listed on SCHEDULE 1 ATTACHED HERETO pursuant to that
certain Term Loan Agreement dated as of July 26, 2018 (as from time to time may
be amended, modified, or restated, the “Credit Agreement”), by and among STAG
Industrial Operating Partnership, L.P. as Borrower, STAG Industrial, Inc., a
Maryland corporation, as Parent of Borrower, Wells Fargo Bank, National
Association, as the Administrative Agent and each lender, including the
Administrative Agent, from time to time party to the Credit Agreement. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Subsidiary Guaranty.

 

In witness whereof, the undersigned Additional Guarantor has caused this
Subsidiary Guaranty Agreement to be executed and delivered by its officer
thereunto duly authorized as of               , 20   .

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

EXISTING SUBSIDIARY GUARANTORS

 

1.              STAG Investments Holdings III, LLC, a Delaware limited liability
company

 

2.              STAG III Albion, LLC, a Delaware limited liability company

 

3.              STAG III Arlington, L.P., a Delaware limited partnership

 

4.              STAG III Boardman, LLC, a Delaware limited liability company

 

5.              STAG III Chesterfield, LLC, a Delaware limited liability company

 

6.              STAG III Daytona Beach, LLC, a Delaware limited liability
company

 

7.              STAG III Elkhart, LLC , a Delaware limited liability company

 

8.              STAG III Farmington, LLC, a Delaware limited liability company

 

9.              STAG III Lewiston, LLC, a Delaware limited liability company

 

10.       STAG III Malden, LLC, a Delaware limited liability company

 

11.       STAG III Mason, LLC, a Delaware limited liability company

 

12.       STAG III Mayville, LLC, a Delaware limited liability company

 

13.       STAG III Newark, LLC, a Delaware limited liability company

 

14.       STAG III Rapid City, LLC, a Delaware limited liability company

 

15.       STIR Investments GP III, LLC, a Delaware limited liability company

 

16.       STAG III Twinsburg, LLC, a Delaware limited liability company

 

17.       STAG III Youngstown, LLC, a Delaware limited liability company

 

18.       STAG Investments Holdings IV, LLC, a Delaware limited liability
company

 

19.       STAG IV Alexandria, LLC, a Delaware limited liability company

 

20.       STAG IV Belfast, LLC, a Delaware limited liability company

 

21.       STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

22.       STAG IV Danville, LLC, a Delaware limited liability company

 

23.       STAG IV Seville, LLC, a Delaware limited liability company

 

24.       STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

25.       STAG IV Waco, L.P. , a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

26.       STIR Investments GP IV, LLC, a Delaware limited liability company

 

27.       STAG GI Investments Holdings, LLC, a Delaware limited liability
company

 

28.       STAG GI New Jersey, LLC, a Delaware limited liability company

 

29.       STAG Industrial Holdings, LLC, a Delaware limited liability company

 

30.       STAG Arlington 2, L.P., a Delaware limited partnership

 

31.       STAG TX GP 2, LLC, a Delaware limited liability company

 

32.       STAG Avon, LLC, a Delaware limited liability company

 

33.       STAG Buffalo, LLC, a Delaware limited liability company

 

34.       STAG Chippewa Falls, LLC, a Delaware limited liability company

 

35.       STAG Edgefield, LLC, a Delaware limited liability company

 

36.       STAG Lansing 2, LLC, a Delaware limited liability company

 

37.       STAG Orlando, LLC, a Delaware limited liability company

 

38.       STAG Pineville, LLC, a Delaware limited liability company

 

39.       STAG Portland 2, LLC, a Delaware limited liability company

 

40.       STAG Reading, LLC, a Delaware limited liability company

 

41.       STAG Rogers 2, LLC, a Delaware limited liability company

 

42.       STAG South Bend, LLC, a Delaware limited liability company

 

43.       STAG Spartanburg, LLC, a Delaware limited liability company

 

44.       STAG Portage, LLC, a Delaware limited liability company

 

45.       STAG Jackson, LLC, a Delaware limited liability company

 

46.       STAG El Paso, LP, a Delaware limited partnership

 

47.       STIR Investments GP, LLC, a Delaware limited liability company

 

48.       STAG Simpsonville, LLC, a Delaware limited liability company

 

49.       STAG Dallas, LLC, a Delaware limited liability company

 

50.       STAG De Pere, LLC, a Delaware limited liability company

 

51.       STAG Duncan, LLC, a Delaware limited liability company

 

52.       STAG Buena Vista, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

53.       STAG Gurnee, LLC, a Delaware limited liability company

 

54.       STAG Chicopee, LLC, a Delaware limited liability company

 

55.       STAG Montgomery, LLC, a Delaware limited liability company

 

56.       STAG Smyrna, LLC, a Delaware limited liability company

 

57.       STAG Statham, LLC, a Delaware limited liability company

 

58.       STAG Harrisonburg, LLC, a Delaware limited liability company

 

59.       STAG Toledo, LLC, a Delaware limited liability company

 

60.       STAG Woodstock, LLC, a Delaware limited liability company

 

61.       STAG Columbia, LLC, a Delaware limited liability company

 

62.       STAG Golden, LLC, a Delaware limited liability company

 

63.       STAG DeKalb, LLC, a Delaware limited liability company

 

64.       STAG Ocala, LLC, a Delaware limited liability company

 

65.       STAG Marion 2, LLC, a Delaware limited liability company

 

66.       STAG Londonderry, LLC, a Delaware limited liability company

 

67.       STAG Houston 2, L.P., a Delaware limited partnership

 

68.       STAG Idaho Falls, LLC, a Delaware limited liability company

 

69.       STAG Williamsport, LLC, a Delaware limited liability company

 

70.       STAG Kentwood, LLC, a Delaware limited liability company

 

71.       STAG Marshall, LLC, a Delaware limited liability company

 

72.       STAG Belvidere I, LLC, a Delaware limited liability company

 

73.       STAG Belvidere II, LLC, a Delaware limited liability company

 

74.       STAG Belvidere III, LLC, a Delaware limited liability company

 

75.       STAG Belvidere IV, LLC, a Delaware limited liability company

 

76.       STAG Belvidere V, LLC, a Delaware limited liability company

 

77.       STAG Belvidere VI, LLC, a Delaware limited liability company

 

78.       STAG Belvidere VII, LLC, a Delaware limited liability company

 

79.       STAG Belvidere VIII, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

80.       STAG Belvidere IX, LLC, a Delaware limited liability company

 

81.       STAG Nashville, LLC, a Delaware limited liability company

 

82.       STAG New Berlin, LLC, a Delaware limited liability company

 

83.       STAG Hampstead, LLC, a Delaware limited liability company

 

84.       STAG New Hope, LLC, a Delaware limited liability company

 

85.       STAG Orlando 2, LLC, a Delaware limited liability company

 

86.       STAG North Jackson 2, LLC, a Delaware limited liability company

 

87.       STAG Shannon, LLC, a Delaware limited liability company

 

88.       STAG Lansing 4, LLC, a Delaware limited liability company

 

89.       STAG Harvard, LLC, a Delaware limited liability company

 

90.       STAG Sauk Village, LLC, a Delaware limited liability company

 

91.       STAG South Holland, LLC, a Delaware limited liability company

 

92.       STAG Mascot, LLC, a Delaware limited liability company

 

93.       STAG Janesville, LLC, a Delaware limited liability company

 

94.       STAG Allentown, LLC, a Delaware limited liability company

 

95.       STAG Nashua, LLC, a Delaware limited liability company

 

96.       STAG Strongsville, LLC, a Delaware limited liability company

 

97.       STAG Columbus, LLC, a Delaware limited liability company

 

98.       STAG Savannah, LLC, a Delaware limited liability company

 

99.       STAG Garland, LP, a Delaware limited partnership

 

100.                        STAG West Chester, LLC, a Delaware limited liability
company

 

101.                        STAG Calhoun, LLC, a , a Delaware limited liability
company

 

102.                        STAG Hebron, LLC, a Delaware limited liability
company

 

103.                        STAG Houston 3, LP, a Delaware limited partnership

 

104.                        STAG East Troy, LLC, a Delaware limited liability
company

 

105.                        STAG Savage, LLC, a Delaware limited liability
company

 

106.                        STAG El Paso 1, LP, a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

107.                        STAG El Paso 2, LP, a Delaware limited partnership

 

108.                        STAG El Paso 3, LP, a Delaware limited partnership

 

109.                        STAG El Paso 4, LP, a Delaware limited partnership

 

110.                        STAG Chester, LLC, a Delaware limited liability
company

 

111.                        STAG Mechanicsburg 1, LLC, a Delaware limited
liability company

 

112.                        STAG Mechanicsburg 2, LLC, a Delaware limited
liability company

 

113.                        STAG Mechanicsburg 3, LLC, a Delaware limited
liability company

 

114.                        STAG Mason 3, LLC, a Delaware limited liability
company

 

115.                        STAG Lenexa, LLC, a Delaware limited liability
company

 

116.                        STAG Reno, LLC, a Delaware limited liability company

 

117.                        STAG Fort Wayne, LLC, a Delaware limited liability
company

 

118.                        STAG Murfreesboro, LLC, a Delaware limited liability
company

 

119.                        STAG Gurnee 2, LLC, a Delaware limited liability
company

 

120.                        STAG Germantown, LLC, a Delaware limited liability
company

 

121.                        STAG Elizabethtown, LLC, a Delaware limited
liability company

 

122.                        STAG Camarillo 1, LP, a Delaware limited partnership

 

123.                        STAG Camarillo 2, LP, a Delaware limited partnership

 

124.                        STAG CA GP, LLC, a Delaware limited liability
company

 

125.                        STAG Spartanburg 3, LLC, a Delaware limited
liability company

 

126.                        STAG Houston 4, LP, a Delaware limited partnership

 

127.                        STAG Burlington, LLC, a Delaware limited liability
company

 

128.                        STAG Greenville, LLC, a Delaware limited liability
company

 

129.                        STAG North Haven, LLC, a Delaware limited liability
company

 

130.                        STAG Plymouth 2, LLC, a Delaware limited liability
company

 

131.                        STAG Oakwood Village, LLC, a Delaware limited
liability company

 

132.                        STAG Stoughton 1, LLC, a Delaware limited liability
company

 

133.                        STAG Stoughton 2, LLC, a Delaware limited liability
company

 

--------------------------------------------------------------------------------


 

134.                        STAG 5101 South Council Road, LLC, a Delaware
limited liability company

 

135.                        STAG Knoxville 2, LLC, a Delaware limited liability
company

 

136.                        STAG Clinton, LLC, a Delaware limited liability
company

 

137.                        STAG Fairborn, LLC, a Delaware limited liability
company

 

138.                        STAG El Paso 5, LP, a Delaware limited partnership

 

139.                        STAG Phoenix, LLC, a Delaware limited liability
company

 

140.                        STAG Machesney Park, LLC, a Delaware limited
liability company

 

141.                        STAG Macedonia, LLC, a Delaware limited liability
company

 

142.                        STAG Novi 2, LLC, a Delaware limited liability
company

 

143.                        STAG Grand Junction, LLC, a Delaware limited
liability company

 

144.                        STAG Tulsa, LLC, a Delaware limited liability
company

 

145.                        STAG Chattanooga 1, LLC, a Delaware limited
liability company

 

146.                        STAG Chattanooga 2, LLC, a Delaware limited
liability company

 

147.                        STAG Libertyville 1, LLC, a Delaware limited
liability company

 

148.                        STAG Libertyville 2, LLC, a Delaware limited
liability company

 

149.                        STAG Greer, LLC, a Delaware limited liability
company

 

150.                        STAG Piedmont 1, LLC, a Delaware limited liability
company

 

151.                        STAG Piedmont 2, LLC, a Delaware limited liability
company

 

152.                        STAG Piedmont 3, LLC, a Delaware limited liability
company

 

153.                        STAG Belvidere 10, LLC, a Delaware limited liability
company

 

154.                        STAG Shreveport, LLC, a Delaware limited liability
company

 

155.                        STAG Dayton 2, LLC, a Delaware limited liability
company

 

156.                        STAG West Allis, LLC, a Delaware limited liability
company

 

157.                        STAG Loudon, LLC, a Delaware limited liability
company

 

158.                        STAG Garland 2, LP, a Delaware limited partnership

 

159.                        STAG Laurens, LLC, a Delaware limited liability
company

 

160.                        STAG Lancaster, LLC, a Delaware limited liability
company

 

--------------------------------------------------------------------------------


 

161.                        STAG Grand Rapids, LLC, a Delaware limited liability
company

 

162.                        STAG Burlington 2, LLC, a Delaware limited liability
company

 

163.                        STAG Biddeford, LLC, a Delaware limited liability
company

 

164.                        STAG Fairfield 3, LLC, a Delaware limited liability
company

 

165.                        STAG Mascot 2, LLC, a Delaware limited liability
company

 

166.                        STAG Erlanger, LLC, a Delaware limited liability
company

 

167.                        STAG Gahanna, LLC, a Delaware limited liability
company

 

168.                        STAG Norton, LLC, a Delaware limited liability
company

 

169.                        STAG Visalia, LP, a Delaware limited partnership

 

170.                        STAG TX Holdings, LP, a Delaware limited partnership

 

171.                        STAG NC GP, LLC, a Delaware limited liability
company

 

172.                        STAG NC Holdings, LP, a Delaware limited partnership

 

173.                        STAG Sparks 2, LLC, a Delaware limited liability
company

 

174.                        STAG Hazelwood, LLC, a Delaware limited liability
company

 

175.                        STAG Portland, LLC, a Delaware limited liability
company

 

176.                        STAG East Windsor, LLC, a Delaware limited liability
company

 

177.                        STAG Yorkville, LLC, a Delaware limited liability
company

 

178.                        STAG Rockwall, L.P., a Delaware limited partnership

 

179.                        STAG Lebanon, LLC, a Delaware limited liability
company

 

180.                        STAG York, LLC, a Delaware limited liability company

 

181.                        STAG Mooresville 2, LP, a Delaware limited
partnership

 

182.                        STAG GI O’Fallon, LLC, a Delaware limited liability
company

 

183.                        STAG GI Vonore, LLC, a Delaware limited liability
company

 

184.                        STAG GI Streetsboro, LLC, a Delaware limited
liability company

 

185.                        STAG GI Salem, LLC, a Delaware limited liability
company

 

186.                        STAG GI Goshen, LLC, a Delaware limited liability
company

 

187.                        STAG GI Madison, LLC, a Delaware limited liability
company

 

--------------------------------------------------------------------------------


 

188.                        STAG GI Mooresville, LLC, a Delaware limited
liability company

 

189.                        STAG GI Walker, LLC, a Delaware limited liability
company

 

190.                        STAG Lansing, LLC, a Delaware limited liability
company

 

191.                        STAG Louisville, LLC, a Delaware limited liability
company

 

192.                        STAG North Jackson, LLC, a Delaware limited
liability company

 

193.                        STAG Fort Worth, LP, a Delaware limited partnership

 

194.                        STAG TX GP, LLC, a Delaware limited liability
company

 

195.                        STAG NC GP 2, LLC, a Delaware limited liability
company

 

196.                        STAG GI Cleveland, LLC, a Delaware limited liability
company

 

197.                        STAG GI Rogers, LLC, a Delaware limited liability
company

 

198.                        STAG West Columbia 3, LLC, a Delaware limited
liability company

 

199.                        STAG IND Stafford, LP, a Delaware limited
partnership

 

200.                        STAG IND El Paso 6, LP, a Delaware limited
partnership

 

201.                        STAG IND Houston 9, LP, a Delaware limited
partnership

 

202.                        STAG McHenry 2, LLC, a Delaware limited liability
company

 

203.                        STAG Romulus 2, LLC, a Delaware limited liability
company

 

204.                        STAG South Saint Paul, LLC, a Delaware limited
liability company

 

205.                        STAG IND Houston 11, LP, a Delaware limited
partnership

 

206.                        STAG Knoxville 3, LLC, a Delaware limited liability
company

 

207.                        STAG III Pensacola, LLC, a Delaware limited
liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF RELEASE OF GUARANTOR

 

In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges                      from any and
all obligations and liabilities of                      to the Credit Parties
under that certain Subsidiary Guaranty Agreement dated as of July 26, 2018
executed by the Subsidiary Guarantors of STAG Industrial Operating Partnership,
L.P., a Delaware limited partnership, described therein in favor of the
Administrative Agent for the benefit of the Credit Parties.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of July 26, 2018
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of July 26, 2018
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of July 26, 2018
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of July 26, 2018
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”) among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Term Loan Agreement or any other Loan Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

H-4

--------------------------------------------------------------------------------